EXHIBIT 10.1

 

[Published CUSIP Number:                          ]

 

CREDIT AGREEMENT

Dated as of November 18, 2005

 

among

 

CERIDIAN CORPORATION,

as the Borrower,

 

CERIDIAN CANADA LTD.,

as the Canadian Borrower,

 

BANK OF AMERICA, N.A.,

as the Administrative Agent, Swingline Lender

and

L/C Issuer,

 

BANK OF AMERICA, N.A.,

acting through its Canada branch, as Canadian Subfacility Agent,

 

JPMORGAN CHASE BANK, N.A.

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

PNC BANK, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

 

1.02 [a05-20665_1ex10d1.htm#a1_02OtherInterpretiveProvisions__125906]

Other Interpretive Provisions
[a05-20665_1ex10d1.htm#a1_02OtherInterpretiveProvisions__125906]

 

1.03 [a05-20665_1ex10d1.htm#a1_03AccountingTerms__125910]

Accounting Terms [a05-20665_1ex10d1.htm#a1_03AccountingTerms__125910]

 

1.04 [a05-20665_1ex10d1.htm#a1_04Rounding_125914]

Rounding [a05-20665_1ex10d1.htm#a1_04Rounding_125914]

 

1.05 [a05-20665_1ex10d1.htm#a1_05ExchangeRatesCurrencyEquival_125917]

Exchange Rates; Currency Equivalents
[a05-20665_1ex10d1.htm#a1_05ExchangeRatesCurrencyEquival_125917]

 

1.06 [a05-20665_1ex10d1.htm#a1_06AdditionalAlternativeCurrenc_125923]

Additional Alternative Currencies
[a05-20665_1ex10d1.htm#a1_06AdditionalAlternativeCurrenc_125923]

 

1.07 [a05-20665_1ex10d1.htm#a1_07ChangeOfCurrency_125927]

Change of Currency [a05-20665_1ex10d1.htm#a1_07ChangeOfCurrency_125927]

 

1.08 [a05-20665_1ex10d1.htm#a1_08TimesOfDay__125931]

Times of Day [a05-20665_1ex10d1.htm#a1_08TimesOfDay__125931]

 

1.09 [a05-20665_1ex10d1.htm#a1_09LetterOfCreditAmounts__125933]

Letter of Credit Amounts
[a05-20665_1ex10d1.htm#a1_09LetterOfCreditAmounts__125933]

 

 

 

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
[a05-20665_1ex10d1.htm#Articleii_TheCommitmentsAndCredit_125940]

 

 

 

 

2.01 [a05-20665_1ex10d1.htm#a2_01RevolvingLoans__125942]

Revolving Loans [a05-20665_1ex10d1.htm#a2_01RevolvingLoans__125942]

 

2.02 [a05-20665_1ex10d1.htm#a2_02BorrowingsConversionsAndCont_125945]

Borrowings, Conversions and Continuations of Revolving Loans
[a05-20665_1ex10d1.htm#a2_02BorrowingsConversionsAndCont_125945]

 

2.03 [a05-20665_1ex10d1.htm#a2_03LettersOfCredit__125948]

Letters of Credit [a05-20665_1ex10d1.htm#a2_03LettersOfCredit__125948]

 

2.04 [a05-20665_1ex10d1.htm#a2_04SwingLineLoans__130016]

Swing Line Loans [a05-20665_1ex10d1.htm#a2_04SwingLineLoans__130016]

 

2.05 [a05-20665_1ex10d1.htm#a2_05Prepayments__130023]

Prepayments [a05-20665_1ex10d1.htm#a2_05Prepayments__130023]

 

2.06 [a05-20665_1ex10d1.htm#a2_06ReductionOrTerminationOfComm_130028]

Reduction or Termination of Commitments
[a05-20665_1ex10d1.htm#a2_06ReductionOrTerminationOfComm_130028]

 

2.07 [a05-20665_1ex10d1.htm#a2_07RepaymentOfLoans__130035]

Repayment of Loans [a05-20665_1ex10d1.htm#a2_07RepaymentOfLoans__130035]

 

2.08 [a05-20665_1ex10d1.htm#a2_08Interest__130041]

Interest [a05-20665_1ex10d1.htm#a2_08Interest__130041]

 

2.09 [a05-20665_1ex10d1.htm#a2_09Fees__130045]

Fees [a05-20665_1ex10d1.htm#a2_09Fees__130045]

 

2.10 [a05-20665_1ex10d1.htm#a2_10EvidenceOfDebt__130048]

Evidence of Debt [a05-20665_1ex10d1.htm#a2_10EvidenceOfDebt__130048]

 

2.11 [a05-20665_1ex10d1.htm#a2_11ComputationOfInterestAndFees_120221]

Computation of Interest and Fees
[a05-20665_1ex10d1.htm#a2_11ComputationOfInterestAndFees_120221]

 

2.12 [a05-20665_1ex10d1.htm#a2_12PaymentsGenerallyAdministrat_120225]

Payments Generally; Administrative Agent’s Clawback
[a05-20665_1ex10d1.htm#a2_12PaymentsGenerallyAdministrat_120225]

 

2.13 [a05-20665_1ex10d1.htm#a2_13SharingOfPaymentsByLenders__120234]

Sharing of Payments by Lenders
[a05-20665_1ex10d1.htm#a2_13SharingOfPaymentsByLenders__120234]

 

2.14 [a05-20665_1ex10d1.htm#a2_14IncreaseInCommitments__120239]

Increase in Commitments
[a05-20665_1ex10d1.htm#a2_14IncreaseInCommitments__120239]

 

 

 

 

ARTICLE IIA.
THE CANADIAN SUBFACILITY
[a05-20665_1ex10d1.htm#Articleiia_TheCanadianSubfacility_120246]

 

 

 

 

2A.01 [a05-20665_1ex10d1.htm#a2a_01CanadianSubfacilityLoans__120250]

Canadian Subfacility Loans
[a05-20665_1ex10d1.htm#a2a_01CanadianSubfacilityLoans__120250]

 

2A.02 [a05-20665_1ex10d1.htm#a2a_02BorrowingsConversionsAndCon_120254]

Borrowings, Conversions and Continuations of Canadian Subfacility Loans
[a05-20665_1ex10d1.htm#a2a_02BorrowingsConversionsAndCon_120254]

 

2A.03 [a05-20665_1ex10d1.htm#a2a_03Prepayments__120305]

Prepayments [a05-20665_1ex10d1.htm#a2a_03Prepayments__120305]

 

2A.04 [a05-20665_1ex10d1.htm#a2a_04ReductionOrTerminationOfCom_120312]

Reduction or Termination of Commitments
[a05-20665_1ex10d1.htm#a2a_04ReductionOrTerminationOfCom_120312]

 

2A.05 [a05-20665_1ex10d1.htm#a2a_05RepaymentOfLoans__120317]

Repayment of Loans [a05-20665_1ex10d1.htm#a2a_05RepaymentOfLoans__120317]

 

2A.06 [a05-20665_1ex10d1.htm#a2a_06Interest__120320]

Interest [a05-20665_1ex10d1.htm#a2a_06Interest__120320]

 

2A.07 [a05-20665_1ex10d1.htm#a2a_07CanadianSubfacilityFronting_120326]

Canadian Subfacility Fronting Fee
[a05-20665_1ex10d1.htm#a2a_07CanadianSubfacilityFronting_120326]

 

2A.08 [a05-20665_1ex10d1.htm#a2a_08ComputationOfInterestAndFee_120331]

Computation of Interest and Fees
[a05-20665_1ex10d1.htm#a2a_08ComputationOfInterestAndFee_120331]

 

2A.09 [a05-20665_1ex10d1.htm#a2a_09EvidenceOfDebt__120334]

Evidence of Debt [a05-20665_1ex10d1.htm#a2a_09EvidenceOfDebt__120334]

 

2A.10 [a05-20665_1ex10d1.htm#a2a_10PaymentsGenerallyCanadianSu_120340]

Payments Generally; Canadian Subfacility Agent’s Clawback
[a05-20665_1ex10d1.htm#a2a_10PaymentsGenerallyCanadianSu_120340]

 

2A.11 [a05-20665_1ex10d1.htm#a2a_11SharingOfPaymentsByLenders__120348]

Sharing of Payments by Lenders
[a05-20665_1ex10d1.htm#a2a_11SharingOfPaymentsByLenders__120348]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-20665_1ex10d1.htm#Articleiii_TaxesYieldProtectionAn_120402]

 

 

 

 

3.01 [a05-20665_1ex10d1.htm#a3_01Taxes__120404]

Taxes [a05-20665_1ex10d1.htm#a3_01Taxes__120404]

 

3.02 [a05-20665_1ex10d1.htm#a3_02Illegality__120415]

Illegality [a05-20665_1ex10d1.htm#a3_02Illegality__120415]

 

3.03 [a05-20665_1ex10d1.htm#a3_03InabilityToDetermineRates__120420]

Inability to Determine Rates
[a05-20665_1ex10d1.htm#a3_03InabilityToDetermineRates__120420]

 

3.04 [a05-20665_1ex10d1.htm#a3_04IncreasedCosts__120424]

Increased Costs [a05-20665_1ex10d1.htm#a3_04IncreasedCosts__120424]

 

3.05 [a05-20665_1ex10d1.htm#a3_05CompensationForLosses__120432]

Compensation for Losses
[a05-20665_1ex10d1.htm#a3_05CompensationForLosses__120432]

 

3.06 [a05-20665_1ex10d1.htm#a3_06MitigationObligationsReplace_120436]

Mitigation Obligations; Replacement of Lenders
[a05-20665_1ex10d1.htm#a3_06MitigationObligationsReplace_120436]

 

3.07 [a05-20665_1ex10d1.htm#a3_07Survival__120441]

Survival [a05-20665_1ex10d1.htm#a3_07Survival__120441]

 

 

 

 

ARTICLE IV.
CONDITIONS PRECEDENT
[a05-20665_1ex10d1.htm#Articleiv_ConditionsPrecedent_120443]

 

 

 

 

4.01 [a05-20665_1ex10d1.htm#a4_01ConditionsToEffectiveness__120447]

Conditions to Effectiveness
[a05-20665_1ex10d1.htm#a4_01ConditionsToEffectiveness__120447]

 

4.02 [a05-20665_1ex10d1.htm#a4_02ConditionsToAllCreditExtensi_120457]

Conditions to all Credit Extensions
[a05-20665_1ex10d1.htm#a4_02ConditionsToAllCreditExtensi_120457]

 

 

 

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
[a05-20665_1ex10d1.htm#Articlev_RepresentationsAndWarran_120503]

 

 

 

 

5.01 [a05-20665_1ex10d1.htm#a5_01CorporateExistenceAndPower__120510]

Corporate Existence and Power
[a05-20665_1ex10d1.htm#a5_01CorporateExistenceAndPower__120510]

 

5.02 [a05-20665_1ex10d1.htm#a5_02CorporateAuthorizationNoCont_120519]

Corporate Authorization; No Contravention
[a05-20665_1ex10d1.htm#a5_02CorporateAuthorizationNoCont_120519]

 

5.03 [a05-20665_1ex10d1.htm#a5_03GovernmentalAuthorization__120524]

Governmental Authorization
[a05-20665_1ex10d1.htm#a5_03GovernmentalAuthorization__120524]

 

5.04 [a05-20665_1ex10d1.htm#a5_04BindingEffect__120528]

Binding Effect [a05-20665_1ex10d1.htm#a5_04BindingEffect__120528]

 

5.05 [a05-20665_1ex10d1.htm#a5_05Litigation__120531]

Litigation [a05-20665_1ex10d1.htm#a5_05Litigation__120531]

 

5.06 [a05-20665_1ex10d1.htm#a5_06NoDefault__120537]

No Default [a05-20665_1ex10d1.htm#a5_06NoDefault__120537]

 

5.07 [a05-20665_1ex10d1.htm#a5_07ErisaCompliance__120541]

ERISA Compliance [a05-20665_1ex10d1.htm#a5_07ErisaCompliance__120541]

 

5.08 [a05-20665_1ex10d1.htm#a5_08TitleToProperties__120546]

Title to Properties [a05-20665_1ex10d1.htm#a5_08TitleToProperties__120546]

 

5.09 [a05-20665_1ex10d1.htm#a5_09Taxes__120549]

Taxes [a05-20665_1ex10d1.htm#a5_09Taxes__120549]

 

5.10 [a05-20665_1ex10d1.htm#a5_10FinancialCondition__120551]

Financial Condition [a05-20665_1ex10d1.htm#a5_10FinancialCondition__120551]

 

5.11 [a05-20665_1ex10d1.htm#a5_11EnvironmentalMatters__120555]

Environmental Matters [a05-20665_1ex10d1.htm#a5_11EnvironmentalMatters__120555]

 

5.12 [a05-20665_1ex10d1.htm#a5_12RegulatedEntities__120600]

Regulated Entities [a05-20665_1ex10d1.htm#a5_12RegulatedEntities__120600]

 

5.13 [a05-20665_1ex10d1.htm#a5_13NoBurdensomeRestrictions__120604]

No Burdensome Restrictions
[a05-20665_1ex10d1.htm#a5_13NoBurdensomeRestrictions__120604]

 

5.14 [a05-20665_1ex10d1.htm#a5_14Solvency__120608]

Solvency [a05-20665_1ex10d1.htm#a5_14Solvency__120608]

 

5.15 [a05-20665_1ex10d1.htm#a5_15LaborRelations__120611]

Labor Relations [a05-20665_1ex10d1.htm#a5_15LaborRelations__120611]

 

5.16 [a05-20665_1ex10d1.htm#a5_16CopyrightsPatentsTrademarksA_120615]

Copyrights, Patents, Trademarks and Licenses, Etc
[a05-20665_1ex10d1.htm#a5_16CopyrightsPatentsTrademarksA_120615]

 

5.17 [a05-20665_1ex10d1.htm#a5_17MaterialSubsidiariesAndEquit_120621]

Material Subsidiaries and Equity Investments
[a05-20665_1ex10d1.htm#a5_17MaterialSubsidiariesAndEquit_120621]

 

5.18 [a05-20665_1ex10d1.htm#a5_18Insurance__120624]

Insurance [a05-20665_1ex10d1.htm#a5_18Insurance__120624]

 

5.19 [a05-20665_1ex10d1.htm#a5_19FullDisclosure__120628]

Full Disclosure [a05-20665_1ex10d1.htm#a5_19FullDisclosure__120628]

 

5.20 [a05-20665_1ex10d1.htm#a5_20YearEnd_120633]

Year End [a05-20665_1ex10d1.htm#a5_20YearEnd_120633]

 

5.21 [a05-20665_1ex10d1.htm#a5_21ExistingIndebtedness__120636]

Existing Indebtedness [a05-20665_1ex10d1.htm#a5_21ExistingIndebtedness__120636]

 

5.22 [a05-20665_1ex10d1.htm#a5_22SwapContracts__120640]

Swap Contracts [a05-20665_1ex10d1.htm#a5_22SwapContracts__120640]

 

5.23 [a05-20665_1ex10d1.htm#a5_23MarginRegulationsInvestmentC_120641]

Margin Regulations; Investment Company Act
[a05-20665_1ex10d1.htm#a5_23MarginRegulationsInvestmentC_120641]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI.
AFFIRMATIVE COVENANTS
[a05-20665_1ex10d1.htm#Articlevi_AffirmativeCovenants_120645]

 

 

 

 

6.01 [a05-20665_1ex10d1.htm#a6_01FinancialStatements__120656]

Financial Statements [a05-20665_1ex10d1.htm#a6_01FinancialStatements__120656]

 

6.02 [a05-20665_1ex10d1.htm#a6_02CertificatesOtherInformation_120702]

Certificates; Other Information
[a05-20665_1ex10d1.htm#a6_02CertificatesOtherInformation_120702]

 

6.03 [a05-20665_1ex10d1.htm#a6_03Notices__120710]

Notices [a05-20665_1ex10d1.htm#a6_03Notices__120710]

 

6.04 [a05-20665_1ex10d1.htm#a6_04PreservationOfCorporateExist_120717]

Preservation of Corporate Existence, Etc
[a05-20665_1ex10d1.htm#a6_04PreservationOfCorporateExist_120717]

 

6.05 [a05-20665_1ex10d1.htm#a6_05MaintenanceOfProperty__120723]

Maintenance of Property
[a05-20665_1ex10d1.htm#a6_05MaintenanceOfProperty__120723]

 

6.06 [a05-20665_1ex10d1.htm#a6_06Insurance__120726]

Insurance [a05-20665_1ex10d1.htm#a6_06Insurance__120726]

 

6.07 [a05-20665_1ex10d1.htm#a6_07PaymentOfObligations__120731]

Payment of Obligations [a05-20665_1ex10d1.htm#a6_07PaymentOfObligations__120731]

 

6.08 [a05-20665_1ex10d1.htm#a6_08ComplianceWithLaws__120737]

Compliance with Laws [a05-20665_1ex10d1.htm#a6_08ComplianceWithLaws__120737]

 

6.09 [a05-20665_1ex10d1.htm#a6_09InspectionOfPropertyAndBooks_120741]

Inspection of Property and Books and Records
[a05-20665_1ex10d1.htm#a6_09InspectionOfPropertyAndBooks_120741]

 

6.10 [a05-20665_1ex10d1.htm#a6_10EnvironmentalLaws__120744]

Environmental Laws [a05-20665_1ex10d1.htm#a6_10EnvironmentalLaws__120744]

 

6.11 [a05-20665_1ex10d1.htm#a6_11UseOfProceeds__120749]

Use of Proceeds [a05-20665_1ex10d1.htm#a6_11UseOfProceeds__120749]

 

6.12 [a05-20665_1ex10d1.htm#a6_12FurtherAssurances__120757]

Further Assurances [a05-20665_1ex10d1.htm#a6_12FurtherAssurances__120757]

 

 

 

ARTICLE VII.
NEGATIVE COVENANTS [a05-20665_1ex10d1.htm#Articlevii_NegativeCovenants_120801]

 

 

 

 

7.01 [a05-20665_1ex10d1.htm#a7_01LimitationOnLiens__120807]

Limitation on Liens [a05-20665_1ex10d1.htm#a7_01LimitationOnLiens__120807]

 

7.02 [a05-20665_1ex10d1.htm#a7_02MergersConsolidationsAndDisp_120813]

Mergers, Consolidations and Dispositions of Assets
[a05-20665_1ex10d1.htm#a7_02MergersConsolidationsAndDisp_120813]

 

7.03 [a05-20665_1ex10d1.htm#a7_03CashInvestmentsMinorityInves_120820]

Cash Investments; Minority Investments
[a05-20665_1ex10d1.htm#a7_03CashInvestmentsMinorityInves_120820]

 

7.04 [a05-20665_1ex10d1.htm#a7_04Indebtedness__120826]

Indebtedness [a05-20665_1ex10d1.htm#a7_04Indebtedness__120826]

 

7.05 [a05-20665_1ex10d1.htm#a7_05ContingentObligations__120829]

Contingent Obligations
[a05-20665_1ex10d1.htm#a7_05ContingentObligations__120829]

 

7.06 [a05-20665_1ex10d1.htm#a7_06UseOfProceeds__120834]

Use of Proceeds [a05-20665_1ex10d1.htm#a7_06UseOfProceeds__120834]

 

7.07 [a05-20665_1ex10d1.htm#a7_07HostileAcquisitions__120837]

Hostile Acquisitions [a05-20665_1ex10d1.htm#a7_07HostileAcquisitions__120837]

 

7.08 [a05-20665_1ex10d1.htm#a7_08LeaseObligations__120842]

Lease Obligations [a05-20665_1ex10d1.htm#a7_08LeaseObligations__120842]

 

7.09 [a05-20665_1ex10d1.htm#a7_09InterestCoverageRatio__120845]

Interest Coverage Ratio
[a05-20665_1ex10d1.htm#a7_09InterestCoverageRatio__120845]

 

7.10 [a05-20665_1ex10d1.htm#a7_10DebttotalCapitalization__120849]

Debt/Total Capitalization
[a05-20665_1ex10d1.htm#a7_10DebttotalCapitalization__120849]

 

7.11 [a05-20665_1ex10d1.htm#a7_11ChangeInBusiness__120854]

Change in Business [a05-20665_1ex10d1.htm#a7_11ChangeInBusiness__120854]

 

7.12 [a05-20665_1ex10d1.htm#a7_12AccountingChanges__120858]

Accounting Changes [a05-20665_1ex10d1.htm#a7_12AccountingChanges__120858]

 

7.13 [a05-20665_1ex10d1.htm#a7_13ContractsOfSubsidiaries__120901]

Contracts of Subsidiaries
[a05-20665_1ex10d1.htm#a7_13ContractsOfSubsidiaries__120901]

 

7.14 [a05-20665_1ex10d1.htm#a7_14Licenses__120905]

Licenses [a05-20665_1ex10d1.htm#a7_14Licenses__120905]

 

7.15 [a05-20665_1ex10d1.htm#a7_15TransactionsWithAffiliates__120910]

Transactions with Affiliates
[a05-20665_1ex10d1.htm#a7_15TransactionsWithAffiliates__120910]

 

 

 

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
[a05-20665_1ex10d1.htm#Articleviii_EventsOfDefaultAndRem_120913]

 

 

 

 

8.01 [a05-20665_1ex10d1.htm#a8_01EventsOfDefault__120918]

Events of Default [a05-20665_1ex10d1.htm#a8_01EventsOfDefault__120918]

 

8.02 [a05-20665_1ex10d1.htm#a8_02RemediesUponEventOfDefault__120928]

Remedies Upon Event of Default
[a05-20665_1ex10d1.htm#a8_02RemediesUponEventOfDefault__120928]

 

8.03 [a05-20665_1ex10d1.htm#a8_03ApplicationOfFunds__120934]

Application of Funds [a05-20665_1ex10d1.htm#a8_03ApplicationOfFunds__120934]

 

 

 

 

ARTICLE IX.
ADMINISTRATIVE AGENT
[a05-20665_1ex10d1.htm#Articleix_AdministrativeAgent_120941]

 

 

 

 

9.01 [a05-20665_1ex10d1.htm#a9_01AppointmentAndAuthority__120945]

Appointment and Authority
[a05-20665_1ex10d1.htm#a9_01AppointmentAndAuthority__120945]

 

9.02 [a05-20665_1ex10d1.htm#a9_02RightsAsALender__120950]

Rights as a Lender [a05-20665_1ex10d1.htm#a9_02RightsAsALender__120950]

 

9.03 [a05-20665_1ex10d1.htm#a9_03ExculpatoryProvisions__120954]

Exculpatory Provisions
[a05-20665_1ex10d1.htm#a9_03ExculpatoryProvisions__120954]

 

9.04 [a05-20665_1ex10d1.htm#a9_04RelianceByAdministrativeAgen_121003]

Reliance by Administrative Agent and the Canadian Subfacility Agent
[a05-20665_1ex10d1.htm#a9_04RelianceByAdministrativeAgen_121003]

 

 

iii

--------------------------------------------------------------------------------


 

9.05 [a05-20665_1ex10d1.htm#a9_05DelegationOfDuties__121019]

Delegation of Duties [a05-20665_1ex10d1.htm#a9_05DelegationOfDuties__121019]

 

9.06 [a05-20665_1ex10d1.htm#a9_06ResignationOfAdministrativeA_121024]

Resignation of Administrative Agent or the Canadian Subfacility Agent
[a05-20665_1ex10d1.htm#a9_06ResignationOfAdministrativeA_121024]

 

9.07 [a05-20665_1ex10d1.htm#a9_07NonrelianceOnAdministrativeA_121035]

Non-Reliance on Administrative Agent, Canadian Subfacility Agent and Other
Lenders [a05-20665_1ex10d1.htm#a9_07NonrelianceOnAdministrativeA_121035]

 

9.08 [a05-20665_1ex10d1.htm#a9_08NoOtherDutiesEtc__121040]

No Other Duties, Etc [a05-20665_1ex10d1.htm#a9_08NoOtherDutiesEtc__121040]

 

9.09 [a05-20665_1ex10d1.htm#a9_09AdministrativeAgentAndCanadi_121046]

Administrative Agent and Canadian Subfacility Agent May File Proofs of Claim
[a05-20665_1ex10d1.htm#a9_09AdministrativeAgentAndCanadi_121046]

 

 

 

 

ARTICLE X.
MISCELLANEOUS [a05-20665_1ex10d1.htm#Articlex_Miscellaneous_121052]

 

 

 

 

10.01 [a05-20665_1ex10d1.htm#a10_01AmendmentsEtc__121056]

Amendments, Etc [a05-20665_1ex10d1.htm#a10_01AmendmentsEtc__121056]

 

10.02 [a05-20665_1ex10d1.htm#a10_02NoticesEffectivenessElectro_121101]

Notices; Effectiveness; Electronic Communication
[a05-20665_1ex10d1.htm#a10_02NoticesEffectivenessElectro_121101]

 

10.03 [a05-20665_1ex10d1.htm#a10_03NoWaiverCumulativeRemedies__121110]

No Waiver; Cumulative Remedies
[a05-20665_1ex10d1.htm#a10_03NoWaiverCumulativeRemedies__121110]

 

10.04 [a05-20665_1ex10d1.htm#a10_04ExpensesIndemnityDamageWaiv_121112]

Expenses; Indemnity; Damage Waiver
[a05-20665_1ex10d1.htm#a10_04ExpensesIndemnityDamageWaiv_121112]

 

10.05 [a05-20665_1ex10d1.htm#a10_05PaymentsSetAside__121120]

Payments Set Aside [a05-20665_1ex10d1.htm#a10_05PaymentsSetAside__121120]

 

10.06 [a05-20665_1ex10d1.htm#a10_06SuccessorsAndAssigns__121122]

Successors and Assigns
[a05-20665_1ex10d1.htm#a10_06SuccessorsAndAssigns__121122]

 

10.07 [a05-20665_1ex10d1.htm#a10_07TreatmentOfCertainInformati_121134]

Treatment of Certain Information; Confidentiality
[a05-20665_1ex10d1.htm#a10_07TreatmentOfCertainInformati_121134]

 

10.08 [a05-20665_1ex10d1.htm#a10_08RightOfSetoff__121140]

Right of Setoff [a05-20665_1ex10d1.htm#a10_08RightOfSetoff__121140]

 

10.09 [a05-20665_1ex10d1.htm#a10_09InterestRateLimitation__121145]

Interest Rate Limitation
[a05-20665_1ex10d1.htm#a10_09InterestRateLimitation__121145]

 

10.10 [a05-20665_1ex10d1.htm#a10_10CounterpartsIntegrationEffe_121150]

Counterparts; Integration; Effectiveness
[a05-20665_1ex10d1.htm#a10_10CounterpartsIntegrationEffe_121150]

 

10.11 [a05-20665_1ex10d1.htm#a10_11SurvivalOfRepresentationsAn_121156]

Survival of Representations and Warranties
[a05-20665_1ex10d1.htm#a10_11SurvivalOfRepresentationsAn_121156]

 

10.12 [a05-20665_1ex10d1.htm#a10_12Severability__121159]

Severability [a05-20665_1ex10d1.htm#a10_12Severability__121159]

 

10.13 [a05-20665_1ex10d1.htm#a10_13ReplacementOfLenders__121204]

Replacement of Lenders
[a05-20665_1ex10d1.htm#a10_13ReplacementOfLenders__121204]

 

10.14 [a05-20665_1ex10d1.htm#a10_14GoverningLawJurisdictionEtc_121209]

Governing Law; Jurisdiction; Etc
[a05-20665_1ex10d1.htm#a10_14GoverningLawJurisdictionEtc_121209]

 

10.15 [a05-20665_1ex10d1.htm#a10_15WaiverOfJuryTrial__121217]

Waiver of Jury Trial [a05-20665_1ex10d1.htm#a10_15WaiverOfJuryTrial__121217]

 

10.16 [a05-20665_1ex10d1.htm#a10_16UsaPatriotActNotice__121221]

USA PATRIOT Act Notice [a05-20665_1ex10d1.htm#a10_16UsaPatriotActNotice__121221]

 

10.17 [a05-20665_1ex10d1.htm#a10_17JudgmentCurrency__121226]

Judgment Currency [a05-20665_1ex10d1.htm#a10_17JudgmentCurrency__121226]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(e)

 

Existing Letter of Credit

1.01(i)

 

Initial Permitted Indebtedness

1.01(m)

 

Mandatory Cost

2.01

 

Commitments and Applicable Percentages

5.05

 

Material Litigation

5.07

 

ERISA Matters

5.11

 

Environmental Matters

5.17

 

Subsidiaries

5.17(A)

 

Investments

7.02

 

Permitted Corporate Transactions

10.02

 

Eurocurrency and Domestic Lending Offices, Addresses for Notices

10.06

 

Processing and Recordation Fees

 

EXHIBITS

 

 

 

Form of

 

 

 

A-1 [a05-20665_1ex10d1.htm#Exhibita1_145929]

 

Revolving Loan Notice [a05-20665_1ex10d1.htm#Exhibita1_145929]

A-2 [a05-20665_1ex10d1.htm#FormofCanadianSubfacilityLoanNoti_145949]

 

Canadian Subfacility Loan Notice
[a05-20665_1ex10d1.htm#FormofCanadianSubfacilityLoanNoti_145949]

A-3 [a05-20665_1ex10d1.htm#FormofSwingLingLoanNotice_150002]

 

Swing Line Loan Notice [a05-20665_1ex10d1.htm#FormofSwingLingLoanNotice_150002]

B-1 [a05-20665_1ex10d1.htm#FormofNote_150007]

 

Note [a05-20665_1ex10d1.htm#FormofNote_150007]

B-2 [a05-20665_1ex10d1.htm#FormofCanadianSubfacilityNote_150019]

 

Canadian Subfacility Note
[a05-20665_1ex10d1.htm#FormofCanadianSubfacilityNote_150019]

C [a05-20665_1ex10d1.htm#FormofComplianceCertificate_150350]

 

Compliance Certificate
[a05-20665_1ex10d1.htm#FormofComplianceCertificate_150350]

D [a05-20665_1ex10d1.htm#FormofAssignmentAndAcceptance_151712]

 

Assignment and Assumption
[a05-20665_1ex10d1.htm#FormofAssignmentAndAcceptance_151712]

E [a05-20665_1ex10d1.htm#Formguaranty_153941]

 

Guaranty [a05-20665_1ex10d1.htm#Formguaranty_153941]

F [a05-20665_1ex10d1.htm#FormopinionOfCounsel_155009]

 

Opinion of Counsel (Content Summary)
[a05-20665_1ex10d1.htm#FormopinionOfCounsel_155009]

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 18, 2005,
among CERIDIAN CORPORATION, a Delaware corporation (the “Borrower”), CERIDIAN
CANADA LTD., a corporation organized under the laws of Canada, (the “Canadian
Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and BANK OF AMERICA,
N.A., acting through its Canada branch, as Canadian Subfacility Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Canadian Borrower has requested that the Lenders provide a subfacility
thereof for the making of revolving credit loans thereto, and the Lenders are
willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Canadian Dollars, Euro, and Sterling and
each other currency (other than US Dollars) that is approved in accordance with
Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, (a) with respect to any
amount determined in an Alternative Currency, such amount, and (b) with respect
to any amount

 

1

--------------------------------------------------------------------------------


 

denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Canadian
Subfacility Agent, as applicable, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with US Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and US Dollar Equivalent of US$50,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.  Loans denominated in an Alternative Currency, other than Canadian
Subfacility Loans, may only be Eurocurrency Rate Loans.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans, the obligation of the L/C Issuer to make L/C Credit
Extensions, the obligation of the Swing Line Lender to make Swing Line Loans,
and the obligation of the Canadian Subfacility Funding Lenders to make Canadian
Subfacility Loans have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, each based upon the
applicable “Pricing Level”:

 

Applicable Rate

 

 

 

 

 

 

 

Eurocurrency
Rate +

 

Base Rate +

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee

 

Letters of
Credit

 

Canadian
Prime Rate

 

1

 

> BBB+ / Baa1

 

0.100

%

0.375

%

0.000

%

2

 

BBB / Baa2

 

0.125

%

0.450

%

0.000

%

3

 

BBB— / Baa3

 

0.150

%

0.575

%

0.000

%

4

 

BB+ / Ba1

 

0.175

%

0.825

%

0.000

%

5

 

< BB+ / Ba1

 

0.225

%

1.150

%

0.000

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies which would result in
different Pricing Levels, then the higher of such Debt Ratings shall apply (with
the Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest), unless there is a split in Debt Ratings of
more than one level, in which case the Pricing Level that is one level higher
than the Pricing Level of the lower Debt Rating shall apply.  If the Borrower
has only one Debt Rating, the Debt Rating that is one Pricing Level lower than

 

2

--------------------------------------------------------------------------------


 

the Pricing Level of the actual Debt Rating shall apply.  Pricing Level 5 shall
apply at any time as there shall exist no Debt Rating.

 

On the Closing Date, the Applicable Rate shall be based upon the Pricing Level
corresponding to the then-applicable Debt Rating.  Any change in the Applicable
Rate resulting from a publicly announced change in the Debt Rating shall be
effective on and as of the date of such public announcement of any Debt Rating
that indicates a different Applicable Rate in accordance with this definition
and the above chart.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent (or, with
respect to any borrowings and payments in Canadian Dollars under the Canadian
Subfacility, as determined by the Canadian Subfacility Agent) to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the non-duplicative allocated cost of
internal legal services and all disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, and (c) in respect of any Permitted
Securitization, the present value of the remaining stream of scheduled or
expected payments due or to become due with respect to any and all Permitted
Receivables at such time subject to such Permitted Securitization, discounted at
a rate equal to the then applicable interest rate of the indebtedness associated
with the Permitted Securitization.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related

 

3

--------------------------------------------------------------------------------


 

consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions, the obligation of the Swing Line Lender to
make Swing Line Loans, and the obligation of the Canadian Subfacility Funding
Lenders to make Canadian Subfacility Loans pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A., and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in US Dollars.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Borrowing, a Canadian Subfacility Borrowing or a
Swing Line Borrowing, as the context may require.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in US Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in US Dollars, any fundings, disbursements,
settlements and payments in US Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in US Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in US Dollars are conducted by and between banks in
the London interbank Eurocurrency market;

 

4

--------------------------------------------------------------------------------


 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than US Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than US Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than US Dollars or Euro,
or any other dealings (including Canadian Prime Rate Loans) in any currency
other than US Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Borrower” has the meaning set forth in the introductory paragraph
hereto.

 

“Canadian Dollars” or “CAN$” means the lawful currency of Canada.  Unless
otherwise specified, all payments under this Agreement to the Canadian
Subfacility Agent and the Canadian Subfacility Funding Lenders shall be made in
Canadian Dollars.

 

“Canadian Prime Rate” means on any day a fluctuating rate of interest per annum
equal to the higher of (i) the 30-day CDOR Rate plus 0.50%, and (ii) the rate of
interest per annum most recently announced by the Canadian Subfacility Agent as
its reference rate of interest for loans made in Canadian Dollars to the
Canadian Borrower and designated as its “prime rate” (the “prime rate” being a
rate set by the Canadian Subfacility Agent based upon various factors including
the Canadian Subfacility Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate).  Any change
in the prime rate announced by the Canadian Subfacility Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.  Each interest rate based upon the Canadian Prime Rate shall be
adjusted simultaneously with any change in the Canadian Prime Rate.

 

“Canadian Prime Rate Loan” means a Canadian Subfacility Loan that bears interest
at the Canadian Prime Rate.

 

“Canadian Subfacility” means the subfacility in Article IIA providing for Loans
to be advanced to the Canadian Borrower.

 

“Canadian Subfacility Agent” means Bank of America, N.A., acting through its
Canada branch for purposes of being the administrative agent for the Canadian
Subfacility.

 

5

--------------------------------------------------------------------------------


 

“Canadian Subfacility Agent’s Office” means the Canadian Subfacility Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Canadian Subfacility Agent may from time to time
notify to the Canadian Borrower and the Lenders.

 

“Canadian Subfacility Borrowing” means a borrowing of simultaneous Canadian
Subfacility Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Canadian Subfacility Funding
Lenders pursuant to Section 2A.01.

 

“Canadian Subfacility Fronting Fee” has the meaning specified in Section 2A.07.

 

“Canadian Subfacility Funding Fronting Lender” means each of Bank of America,
acting through its Canada Branch and JPMorgan Chase Bank, N.A., Toronto Branch
in its capacity as a Canadian Subfacility Funding Lender for Canadian
Subfacility Loans in which the Canadian Subfacility Participating Lenders
purchase Canadian Subfacility Risk Participations.

 

“Canadian Subfacility Funding Lender” means, with respect to each Canadian
Subfacility Loan, each Canadian Subfacility Funding Fronting Lender and Mellon
Bank, N.A., Canada Branch.

 

“Canadian Subfacility Funding Applicable Percentage” means, (a) with respect to
each Canadian Subfacility Funding Lender other than the Canadian Subfacility
Funding Fronting Lenders, its Applicable Percentage; and (b) with respect to
each Canadian Subfacility Funding Fronting Lender, the percentage (carried out
to the ninth decimal place) determined in accordance with the following formula:

 

Sum of the Commitment of such

Canadian Subfacility Funding Fronting Lender

plus 50% of the aggregate Commitments

of the Canadian Subfacility Participating Lenders

Aggregate Commitments

 

“Canadian Subfacility Loan” has the meaning specified in Section 2A.01.

 

“Canadian Subfacility Loan Credit Exposure” means, with respect to any Canadian
Subfacility Loan, (i) for each Canadian Subfacility Funding Lender other than
the Canadian Subfacility Funding Fronting Lenders, the aggregate principal
amount of all Canadian Subfacility Loans advanced by such Lender, (ii) for each
Canadian Subfacility Funding Fronting Lender, the aggregate principal amount of
all Canadian Subfacility Loans advanced thereby, net of all Canadian Subfacility
Risk Participations purchased or funded, as applicable, therein, and (iii) for
each Canadian Subfacility Participating Lender, the aggregate principal amount
of all Canadian Subfacility Risk Participations purchased or funded, as
applicable, by such Lender in all Canadian Subfacility Loans.

 

“Canadian Subfacility Loan Notice” means a notice of (a) a Canadian Subfacility
Borrowing, (b) a conversion of Canadian Subfacility Loans from one Type to the
other, or (c) a continuation of Eurocurrency Rate Loans under the Canadian
Subfacility, pursuant to Section 2A.02(a), which, if in writing, shall be
substantially in the form of Exhibit A-2.

 

6

--------------------------------------------------------------------------------


 

“Canadian Subfacility Participating Lender” means, with respect to each Canadian
Subfacility Loan, each of Wachovia Bank, National Association, PNC Bank,
National Association, Wells Fargo Bank, National Association, AmSouth Bank, The
Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch and The Bank of New York, but
specifically excludes any assignees thereof otherwise permitted hereunder.

 

“Canadian Subfacility Risk Participation” means, with respect to each Canadian
Subfacility Loan advanced by each Canadian Subfacility Funding Fronting Lender,
the risk participation purchased by each of the Canadian Subfacility
Participating Lenders in such Loan in an amount determined in accordance with
such Lender’s Applicable Percentage, as provided in Section 2A.02(f).

 

“Canadian Subfacility Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and US$100,000,000.  The Canadian Subfacility Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Capital Lease” means, as applied to any Person, any lease of property by such
Person as lessee that is classified as a capital lease under GAAP.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means:

 

(a)           securities issued or fully guaranteed or insured by the U.S.
Government or any agency thereof, having maturities of not more than six months
from the date of acquisition;

 

(b)           certificates of deposit, time deposits, Eurocurrency time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a tenor of not more than six months, issued by
any Lender, or by any U.S. commercial or investment bank or broker having
combined capital and surplus of not less than US$500,000,000 whose short term
securities are rated at least A-1 by S&P and P-1 by Moody’s;

 

(c)           commercial paper or promissory notes of an issuer rated at least
A-1 by S&P or P-1 by Moody’s and in either case having a tenor of not more than
three months; and

 

(d)           money market funds which comply with all material provisions of
Rule 2a-7 issued by the SEC under the Investment Company Act of 1940.

 

“CDOR Rate” means the average bankers’ acceptance rate as quoted on Reuters CDOR
page (or such other page as may, from time to time, replace such page on that
service for the purpose of displaying quotations for bankers’ acceptances
accepted by banks listed in Schedule I to the Bank Act (Canada)) at
approximately 10:00 a.m. on the applicable date for bankers’ acceptances having
a comparable maturity date.

 

7

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           with respect to the Borrower, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of the Borrower or its
Subsidiaries, or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire (such rights, “option
rights”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 30% or more of the equity interests
of the Borrower on a partially-diluted basis, taking into account equity
interests realizable upon the exercise of such person’s or group’s option
rights;

 

(b)           with respect to the Borrower, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower ceases to be composed of individuals (A) who were
members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (A) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or (C) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; and

 

(c)           with respect to the Canadian Borrower, at any time it ceases to be
a Wholly-Owned Subsidiary of the Borrower if the Canadian Subfacility has not
then been voluntarily terminated pursuant to Section 2A.04.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Comdata” means Comdata Network, Inc., a Maryland corporation, or any of its
Subsidiaries.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b)(i) if such Lender is a
Canadian Subfacility Funding Lender, to make Canadian Subfacility Loans to the
Canadian Borrower pursuant to Section 2A.01, or (ii) if such Lender is a
Canadian Subfacility Participating Lender, to purchase Canadian Subfacility Risk
Participations in all Canadian Subfacility Loans pursuant to Section 2A.02(f),

 

8

--------------------------------------------------------------------------------


 

(c) purchase participations in L/C Obligations, and (d) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the US Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBIT” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, plus (b) Consolidated Interest Expense, plus (c) the amount of taxes,
based on or measured by income, used or included in the determination of such
Consolidated Net Income, less (d) interest income; provided, however,
“Consolidated Net Income” shall be computed for these purposes without giving
effect to extraordinary losses or gains, or losses or gains from discontinued
operations.

 

“Consolidated Indebtedness” means, at any time, the sum of (a) all amounts which
would, in accordance with GAAP, be included as indebtedness on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such time,
(b) Attributable Indebtedness incurred by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization, (c) Attributable
Indebtedness incurred by the Borrower or any of its Subsidiaries in connection
with any Synthetic Lease, and (d) Attributable Indebtedness incurred by the
Borrower or any of its Subsidiaries in connection with any Capital Lease,
excluding Customer Funds Obligations.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries from continuing operations, as determined in accordance with GAAP.

 

“Consolidated Net Worth” means, at any time, with respect to the Borrower and
its Subsidiaries on a consolidated basis, shareholders’ equity on the date of
determination as determined in accordance with GAAP (except that the effects of
direct charges or credits to shareholders’ equity related to accounting for
pensions (“FAS 87”) and foreign currency translation (“FAS 52”) are to be
disregarded), excluding for the purposes of this calculation Customer Funds and
Customer Funds Obligations.

 

“Consolidated Total Assets” means, at any time, the total consolidated assets of
the Borrower and its Subsidiaries measured as of the last day of the fiscal
quarter ending on or before the date of determination, as determined in
accordance with GAAP, excluding Customer Funds required by GAAP to be included
therewith.

 

9

--------------------------------------------------------------------------------


 

“Contingent Obligation” means, as to the Borrower or any of its Subsidiaries,
(a) any Guaranty Obligation of that Person; (b) any reimbursement obligation of
that Person with respect to a standby letter of credit, surety bond, banker’s
acceptance, bank guaranty or similar instrument; (c) any obligation of that
Person to purchase any materials, supplies or other property from, or to obtain
the services of, another Person (other than the Borrower or one of its
Subsidiaries) if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered; and (d) all Indebtedness (other than that of the Borrower
or any of its Subsidiaries) secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contract rights) owned by the
Borrower or any such Subsidiary, excluding for the purposes of this calculation,
however, Customer Funds Obligations.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Customer Funds” means assets of the customers of the Borrower or any of its
Subsidiaries held in trust or in segregated accounts in the Ordinary Course of
Business thereof, if required under GAAP to be included as an asset on the
balance sheet thereof.

 

“Customer Funds Obligations” means liabilities corresponding to Customer Funds,
if required under GAAP to be included as a liability on the balance sheet of the
Borrower or any of its Subsidiaries.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Canadian Subfacility Loans, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; provided,

 

10

--------------------------------------------------------------------------------


 

however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum,
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum, and (c) when used with respect to Canadian
Subfacility Loans, an interest rate equal to (i) the Canadian Prime Rate plus
(ii) the Applicable Rate, if any, applicable to Canadian Prime Rate Loans plus
(iii) 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in L/C Obligations, participations in Swing
Line Loans or either Canadian Subfacility Loans or Canadian Subfacility Risk
Participations, as applicable, required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
Canadian Subfacility Funding Fronting Lenders, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and provided further, however, that an
Eligible Assignee shall include only a Lender, an Affiliate of a Lender or
another Person, which, through its Lending Offices, is capable of lending the
applicable Alternative Currencies to the relevant Borrower without the
imposition of any additional Indemnified Taxes.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
alleged or actual presence, placement, migration, spillage, leakage, disposal,
discharge, emission or release of any Hazardous Material at, in, or from
property, whether or not owned by the Borrower, or (b) any other circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed

 

11

--------------------------------------------------------------------------------


 

duties, requests, licenses, authorizations, registration requirements and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental and land use matters, or health and safety matters
involving Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is currently or at any relevant time in the past was under common control with
the Borrower within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412, of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001 (a)(2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

 

 

Eurocurrency Base Rate

Eurocurrency Rate =

 

1.00 – Eurocurrency Reserve
Percentage

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period:

 

(a)           the rate per annum equal to the British Banker’s Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) as approximately 11:00 a.m., London time, two Business
Days prior to the

 

12

--------------------------------------------------------------------------------


 

commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.

 

(b)           If such rate referenced in the preceding clause (a) is not
available at such time for any reason, then the “Eurocurrency Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Revolving Loan or a Canadian Subfacility Loan
that bears interest at a rate based on the Eurocurrency Rate.  Eurocurrency Rate
Loans may be denominated in US Dollars or in an Alternative Currency.  All
Revolving Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.

 

“Event of Default” means any of the events or circumstances specified in
Section 8.01.

 

“Evergreen Letter of Credit” has the meaning set forth in Section 2.03(b)(iii).

 

“Excluded Taxes” means, with respect to the Administrative Agent, the Canadian
Subfacility Agent, any Lender, the L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of the Borrower or the
Canadian Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (by reason of
its existence or in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or in which it
maintains any other Lending Office, (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which the
Borrower or the Canadian Borrower is located and (c) except as provided in the
following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a

 

13

--------------------------------------------------------------------------------


 

result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower or the Canadian Borrower with respect to such
withholding tax pursuant to Section 3.01(a).  Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with the penultimate paragraph of
Section 3.01(e).

 

“Existing Credit Facility” means that certain Credit Agreement dated as of
January 13, 2001 among the New Ceridian Corporation, Bank of America, as
administrative agent and L/C issuer, and the lenders party thereto (as amended
from time to time).

 

“Existing Letter of Credit” means the letter of credit listed at
Schedule 1.01(e).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated September 30, 2005, among the
Borrower, the Administrative Agent and the Arranger.

 

“Foreign Lender” means, (a) with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes; for purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction; and (b) with respect to the Canadian Borrower,
any Canadian Subfacility Funding Lender that is organized under the laws of a
jurisdiction other than that in which the Canadian Borrower is a resident for
tax purposes.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

14

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means Ceridian Corporation with respect to all Obligations of the
Canadian Borrower.

 

“Guaranty” means the Guaranty made by the Guarantor in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit E.

 

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous

 

15

--------------------------------------------------------------------------------


 

constituent, hazardous chemicals, special waste, hazardous substance, hazardous
material, regulated substance, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Increase Effective Date” has the meaning set forth in Section 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, all of the
following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           any fixed (non-contingent) obligations of such Person arising
under letters of credit (including standby and commercial), bankers acceptances,
bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations under any Swap Contract in an amount equal to
(i) if such Swap Contract has been closed out, the Swap Termination Value, or
(ii) if such Swap Contract has not been closed out, the market-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

 

(d)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade payables entered into in the Ordinary Course of
Business pursuant to ordinary terms and paid within the specified time), and
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
and

 

(e)           Capital Leases and Synthetic Lease Obligations.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (which is not itself a
corporation, limited liability company or limited liability partnership) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person, except for customary
exceptions acceptable to the Required Lenders.  The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  Without limiting
the generality of the foregoing, any indebtedness of the Borrower to any of the
Borrower’s Wholly-Owned Subsidiaries or of any of the Borrower’s Wholly-Owned
Subsidiaries to another of the Borrower’s Wholly-Owned Subsidiaries shall not
constitute Indebtedness hereunder.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.04(b).

 

16

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 10.07.

 

“Initial Permitted Indebtedness” means that Indebtedness set forth on
Schedule 1.01(i).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including any Swing
Line Loan) and any Canadian Prime Rate Loan, the last Business Day of each
March, June, September and December, and the Maturity Date.

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or (in the case of any
Eurocurrency Rate Loan) converted to or continued as a Eurocurrency Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower or the Canadian Borrower in its Revolving Loan Notice or its
Canadian Subfacility Loan Notice, respectively; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the scheduled Maturity
Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” of a Person means (i) the outstanding principal amount of any loan,
advance, extension of credit (other than loans, advances or extensions of credit
arising in the Ordinary Course of Business), or (ii) the amount (measured by the
amount of cash expended or the then-current fair market value of other assets,
including stock of such Person, utilized as consideration) of any contribution
of capital by such Person to any other Person or any investment in, or purchase
or other acquisition of, the stock, partnership or membership interests, notes,
debentures or other securities of any other Person made by such Person, reduced
by the amount of any distribution by such other Person constituting a return of
capital, any payment of principal on such notes, debentures or other debt
securities, or any proceeds from the sale of any equity or debt securities of
such other Person.

 

“IRS” means the United States Internal Revenue Service.

 

17

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Applicable Percentage.  All L/C
Advances shall be denominated in US Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
US Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer, the Swing Line Lender and each
Canadian Subfacility Funding Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letter of Credit.  Letters of Credit may only be issued in
US Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable, but excluding the interest of a
lessor under an Operating Lease.

 

“Loan” means, collectively or individually as the context may require, (i) an
extension of credit by a Lender to the Borrower under Article II in the form of
a Revolving Loan or a Swing Line Loan or (ii) an extension of credit by a
Canadian Subfacility Funding Lender to the Canadian Borrower under Article IIA
in the form of a Canadian Subfacility Loan.

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, each Request
for Credit Extension, each Compliance Certificate, the Guaranty, and any
document executed by the Borrower to accomplish Cash Collateralization.

 

“Loan Parties” means, collectively, the Borrower, the Canadian Borrower and the
Guarantor, and individually means any one of them.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(m).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Subsidiary” means at any time any Subsidiary of the Borrower (other
than a Securitization Subsidiary), the assets of which are 10% or more of
Consolidated Total Assets (or the equivalent thereof in another currency), based
initially upon the Audited Financial Statements and thereafter upon the most
recent financial statements delivered to the Administrative Agent under
Section 6.01.

 

19

--------------------------------------------------------------------------------


 

“Maturity Date” means November 18, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

 

“Nonrenewal Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Note” means, collectively, or individually as the context may require, (i) a
promissory note made by the Borrower in favor of a Lender evidencing Loans made
by such Lender, substantially in the form of Exhibit B-1, and (ii) a promissory
note made by the Canadian Borrower in favor of a Canadian Subfacility Funding
Lender evidencing Canadian Subfacility Loans made by such Canadian Subfacility
Funding Lender, substantially in the form of Exhibit B-2.

 

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a lien securing obligations owing to a
Governmental Authority.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding.

 

“Operating Lease” means, as applied to any Person, any lease of property which
is not a Capital Lease.

 

“Ordinary Course of Business” means, in respect of any transaction involving the
Borrower or any Subsidiary, the ordinary course of such Person’s business, as
conducted by any such Person (or its predecessor) in accordance with past
practice and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, in each case as amended from time to time.

 

20

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than Excluded Taxes.

 

“Outstanding Amount” means (i) with respect to Revolving Loans and Canadian
Subfacility Loans on any date, the US Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Revolving Loans and Canadian Subfacility Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts, less, only
with respect to Section 2.05(c), the amount by which any L/C Obligation has been
Cash Collateralized.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning set forth in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Receivables” means accounts receivable originated by Comdata in the
Ordinary Course of Business, together with any guarantees, insurance, letters of
credit, collateral and other ancillary property rights of Comdata arising in
connection with the transactions giving rise to such accounts receivable, and
all contracts, invoices and records related to the foregoing.

 

21

--------------------------------------------------------------------------------


 

“Permitted Securitization” means (a) a transfer accompanied by the delivery of a
customary true-sale or contribution opinion given by independent counsel to a
Securitization Subsidiary or other Person of Permitted Receivables by Comdata
for fair value consideration consisting of cash, cash plus an equity or
subordinated interest in, or subordinated indebtedness issued by, the
Securitization Subsidiary or in the transferred Permitted Receivables, and that
does not entail, directly or indirectly, recourse against the seller of such
Permitted Receivables (or against any of such seller’s Affiliates, other than a
Securitization Subsidiary) by way of a guarantee or other direct or indirect
support arrangement, with respect to the amount of such receivables based on the
financial condition or circumstances of the obligor thereunder, other than such
limited recourse as is reasonable given market standards for transactions of a
similar type, taking into account such factors as historical bad debt, loss
experience and obligor concentration levels; and (b) if applicable, the issuance
by the Securitization Subsidiary of Indebtedness secured by a Lien on any or all
of the assets of such Securitization Subsidiary; provided, however, that the
Attributable Indebtedness arising in connection with all Permitted
Securitizations in the aggregate shall not at any time exceed US$150,000,000.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Borrower or any of its Subsidiaries existing or arising under Swap
Contracts, provided that such obligations are (or were) entered into by such
Person in the ordinary course of such Person’s business for the purpose of
directly mitigating risks associated with liabilities, commitments or assets
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view.”

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Purchase” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise, or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership or membership interests of a partnership or limited liability
company, respectively.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

22

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
a Borrowing, conversion or continuation of Canadian Subfacility Loans, a
Canadian Subfacility Loan Notice,  (c) with respect to an L/C Credit Extension,
a Letter of Credit Application, and (d) with respect to a Swing Line Loan, a
Swing Line Loan Notice.

 

“Request for Increased Credit Extension” has the meaning set forth in
Section 4.02.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions,
the obligation of the Swing Line Lender to make Swing Line Loans, and the
obligation of the Canadian Subfacility Funding Lenders to make Canadian
Subfacility Loans have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s Canadian Subfacility Risk Participations and its risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition and the
aggregate amount of Canadian Subfacility Risk Participations not being deemed
“held” by the Canadian Subfacility Funding Fronting Lenders for the purposes of
this definition); provided that (a) with respect to Revolving Loans and Canadian
Subfacility Loans if the Defaulting Lender is a Canadian Subfacility Funding
Lender, the Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders, and (b) with respect to Letters of Credit,
Swing Line Loans and Canadian Subfacility Loans if the Defaulting Lender is a
Canadian Subfacility Participating Lender, the Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
deemed held by the L/C Issuer, the Swing Line Lender and the Canadian
Subfacility Funding Fronting Lenders, respectively.

 

“Responsible Officer” means the president, chief executive officer, chief
financial officer, treasurer or assistant treasurer, any executive vice
president, or controller of a Loan Party.  Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; (b) with respect to any Letter of Credit,

 

23

--------------------------------------------------------------------------------


 

each of the following:  (i) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), and (ii) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require;
and (c) with respect to any Canadian Subfacility Loan, (i) each date of a
Canadian Subfacility Borrowing, (ii) each date of continuation of Canadian
Subfacility Loan, (iii) each Canadian Subfacility Participation Payment Date
under Section 2A.02(f) with respect to which the Canadian Subfacility Fronting
Lender has requested payment from the Canadian Subfacility Participating Lenders
in US Dollars, (iv) each other date pursuant to Section 2A.02 on which payments
in US Dollars are made by the Canadian Subfacility Participating Lenders, and
(v) such additional dates as the Canadian Subfacility Agent, the Administrative
Agent or the Required Lenders shall require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent (or, with respect to the Canadian
Subfacility, as determined by the Canadian Subfacility Agent) to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Subsidiary” means a Subsidiary created solely for purposes of
effectuating a securitization of Permitted Receivables, the activities and
assets of which are limited solely to such purpose and assets, and the
Organization Documents of which contain customary bankruptcy - remote
provisions.

 

24

--------------------------------------------------------------------------------


 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the fair value of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the Uniform Fraudulent Conveyances Act (as enacted in the State of New York);
(b) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Canadian Subfacility Agent to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the Canadian Subfacility Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Canadian
Subfacility Agent if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

25

--------------------------------------------------------------------------------


 

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-3.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) US$25,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

26

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means US$10,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and with respect to a Canadian Subfacility
Loan, its character as a Canadian Prime Rate Loan or a Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“US Dollar” and “US$” mean lawful money of the United States of America.

 

“US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent or the Canadian Subfacility
Agent, as applicable, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of US Dollars with
such Alternative Currency.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) 100% of the equity interests at the time as
of which any determination is being made, is owned, beneficially and of record,
by the Borrower, or by one or more of the other Wholly-Owned Subsidiaries of the
Borrower, or both.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections,

 

27

--------------------------------------------------------------------------------


 

Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)           Because of a previous change in GAAP, the Borrower and its
Subsidiaries are required to report Customer Funds as assets on their balance
sheets and Customer Funds Obligations as liabilities on their balance sheets,
and Customer Funds and Customer Funds Obligations shall not be deemed assets or
liabilities, respectively, for purposes of the covenants contained in Sections
7.04, 7.05, 7.09 or 7.10.

 

(c)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

28

--------------------------------------------------------------------------------


 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent and, with respect to the Canadian
Subfacility, the Canadian Subfacility Agent shall determine the Spot Rates as of
each Revaluation Date to be used for calculating US Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than US Dollars) for
purposes of the Loan Documents shall be such US Dollar Equivalent amount as so
determined by the Administrative Agent or, with respect to the Canadian
Subfacility, by the Canadian Subfacility Agent.

 

(b)           Wherever in this Agreement in connection with a Borrowing or
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in US Dollars, but
such Borrowing or Eurocurrency Rate Loan is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such US Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or, with respect to the Canadian Subfacility, by the Canadian Subfacility
Agent.

 

1.06        Additional Alternative Currencies.  (a) The Borrower may from time
to time request that Eurocurrency Rate Loans be made under Article II in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than US Dollars) that is readily available and freely transferable and
convertible into US Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and all of the Lenders.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent).  In the case of any such request pertaining to Eurocurrency Rate Loans,
the Administrative Agent shall promptly notify each Lender thereof.  Each Lender
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans in such requested currency.

 

(c)           Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to permit Eurocurrency Rate Loans to be made in such requested
currency.  If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Revolving
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent shall fail to
obtain consent

 

29

--------------------------------------------------------------------------------


 

from each Lender to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower.

 

1.07        Change of Currency.  (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09        Letter of Credit Amounts.  With respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in US Dollars or in one or more Alternative Currencies
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans plus such

 

30

--------------------------------------------------------------------------------


 

Lender’s Canadian Subfacility Loans (less, in the case of each Canadian
Subfacility Funding Fronting Lender, the Canadian Subfacility Risk
Participations in all Canadian Subfacility Loans advanced by such Canadian
Subfacility Funding Fronting Lender) or its Canadian Subfacility Risk
Participations shall not exceed such Lender’s Commitment, and (iii) the
aggregate Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Revolving Loans.

 

(a)           Each Revolving Borrowing, each conversion of Revolving Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in US Dollars or of any conversion of
Eurocurrency Rate Loans denominated in US Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of US$5,000,000 or a whole multiple of US$1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Revolving
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
US$500,000 or a whole multiple of US$100,000 in excess thereof.  Each Revolving
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Revolving Borrowing, a conversion of Revolving Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Loans to be borrowed, converted or continued, (iv) the Type of
Revolving Loans to be borrowed or to which existing Revolving Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) the currency of the Revolving Loans to be borrowed.  If the
Borrower fails to specify a currency in a Revolving Loan Notice requesting a
Borrowing, then the Revolving Loans so requested shall be made in US Dollars. 
If the Borrower fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Revolving Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Revolving Loan Notice, but fails to
specify

 

31

--------------------------------------------------------------------------------


 

an Interest Period, it will be deemed to have specified an Interest Period of
one month.  No Revolving Loan may be converted into or continued as a Revolving
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loan and reborrowed in the other currency.

 

(b)           Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Revolving Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Revolving Loans denominated in a currency
other than US Dollars, in each case as described in the preceding subsection. 
In the case of a Revolving Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Revolving Loan denominated in US Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Revolving Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Revolving Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing denominated in US Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans (whether in US Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into US Dollars in the amount of the US Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Revolving Borrowings, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Revolving Loans.

 

32

--------------------------------------------------------------------------------


 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in US Dollars for the account of the Borrower, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, and (y)
the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans plus such Lender’s Canadian Subfacility Loans (less, in the case of
each Canadian Subfacility Funding Fronting Lender, the Canadian Subfacility Risk
Participations in all Canadian Subfacility Loans advanced by such Canadian
Subfacility Funding Fronting Lender) or its Canadian Subfacility Risk
Participations shall not exceed such Lender’s Commitment.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the condition set forth in subpart (x) of the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from

 

33

--------------------------------------------------------------------------------


 

issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than
US$500,000;

 

(D)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than US
Dollars;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

34

--------------------------------------------------------------------------------


 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such

 

35

--------------------------------------------------------------------------------


 

renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such renewal. 
Once an Evergreen Letter of Credit has been issued, the Lenders shall be deemed
to have authorized (but may not require) the L/C Issuer to permit the renewal of
such Letter of Credit at any time to a date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such renewal if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before five (5) Business Days immediately preceding the Nonrenewal Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

 

(iv)          Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in US
Dollars.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

36

--------------------------------------------------------------------------------


 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in US Dollars, at the Administrative Agent’s Office
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in US
Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Revolving Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  A certificate of the L/C Issuer submitted to any Lender

 

37

--------------------------------------------------------------------------------


 

(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in US Dollars and in the same funds as
those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

38

--------------------------------------------------------------------------------


 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or

 

39

--------------------------------------------------------------------------------


 

assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

 

(g)           Cash Collateral.  (i)  Upon the request of the Administrative
Agent, (A) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations until (x) in
the case of clause (A) above, such L/C Borrowing is paid pursuant to a Borrowing
or otherwise or (y) in the case of clause (B) above, such Letter of Credit
expires without being drawn.

 

(ii)           Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby agrees to grant to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

 

(h)           Applicability of ISP.   Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in US Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account, in US Dollars, a fronting fee with respect to each Letter of Credit, at
the rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended

 

40

--------------------------------------------------------------------------------


 

quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in US Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans in US Dollars (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans plus such Lender’s Canadian Subfacility Loans (less, in
the case of each Canadian Subfacility Funding Fronting Lender, the Canadian
Subfacility Risk Participations in all Canadian Subfacility Loans advanced by
such Canadian Subfacility Funding Fronting Lender) or its Canadian Subfacility
Risk Participations shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of US$500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing

 

41

--------------------------------------------------------------------------------


 

Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (I) crediting the account of the
Borrower on the books of the Swing Line Lender with the amount of such funds or
(II) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender and the
Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Revolving Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Revolving Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

42

--------------------------------------------------------------------------------


 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect.  A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such

 

43

--------------------------------------------------------------------------------


 

Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.  (a) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in US Dollars, (B) four Business Days (or
five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in US
Dollars shall be in a principal amount of US$5,000,000 or a whole multiple of
US$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
the Alternative Currency Equivalent of US$5,000,000 or a whole multiple of the
Alternative Currency Equivalent of US$1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of US$500,000 or a
whole multiple of US$100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Revolving
Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of US$100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)           If the Administrative Agent notifies the Borrower at any time that
the Total Outstandings at such time exceed an amount equal to the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
the Aggregate Commitments then in effect; provided, however, that, subject to
the

 

44

--------------------------------------------------------------------------------


 

provisions of Section 2.03(g)(ii), the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.  The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

 

(d)           If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 

2.06        Reduction or Termination of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of US$10,000,000
or any whole multiple of US$1,000,000 in excess thereof, (iii) the Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Alternative Currency Sublimit, the
Canadian Subfacility Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Except as provided above, the amount of any such Aggregate
Commitment reduction shall not be applied to the Alternative Currency Sublimit,
the Canadian Subfacility Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.  (a) The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Revolving Loans made to the
Borrower outstanding on such date.

 

(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.08        Interest.  Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State denominated in any
currency other than US Dollars or Canadian Dollars) the Mandatory Cost;
(ii) each Base Rate Loan shall

 

45

--------------------------------------------------------------------------------


 

bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(a)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(i)            If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(b)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee in US Dollars equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Revolving Loans, Canadian
Subfacility Loans, Swing Line Loans and L/C Obligations), regardless of usage. 
The

 

46

--------------------------------------------------------------------------------


 

facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans, Canadian Subfacility Loans, Swing
Line Loans or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand).  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)           Utilization Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a utilization fee in US Dollars of 0.125% per annum times the Total
Outstandings on each day that the Total Outstandings exceed 50% of the actual
daily amount of the Aggregate Commitments then in effect (or, if terminated, in
effect immediately prior to such termination).  The utilization fee shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date.  The utilization fee shall be calculated
quarterly in arrears.  The utilization fee shall accrue at all times, including
at any time during which one or more of the conditions in Article IV is not met.

 

(c)           Other Fees.  (i)  The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in US Dollars, fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders, in US Dollars, such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
so to record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Loans and L/C Obligations.  In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of such Lender shall control.  Upon the request of any Lender made through the
Administrative Agent, such Lender’s Loans may be evidenced by a Note, in
addition to such accounts or records.  Each Lender may attach schedules to its
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto.

 

47

--------------------------------------------------------------------------------


 

(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.

 

2.11        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Revolving Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.  (a) General. 
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in US Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in US Dollars in the US Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent (i) after
2:00 p.m., in the case of payments in US Dollars, or (ii) after the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the

 

48

--------------------------------------------------------------------------------


 

next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing of Eurocurrency Rate Loans
(or, in the case of any Revolving Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Revolving Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Revolving Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate and (B) in the case of a payment to be made by the Borrower,
the interest rate applicable to such Revolving Borrowing.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to

 

49

--------------------------------------------------------------------------------


 

the Borrower by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:

 

(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(b)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to

 

50

--------------------------------------------------------------------------------


 

such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

2.14        Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments up to an amount of US$400,000,000; provided that any such
request for an increase shall be in a minimum amount of US$50,000,000.  The
Swing Line Sublimit, the Alternative Currency Sublimit and the Canadian Facility
Sublimit shall not be increased as a result of any exercise of the option to
increase the Aggregate Commitments under this Section 2.14.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase following the response from each Lender to such request and
subject to the approval of the Administrative Agent and the L/C Issuer (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V (except Section 5.10(c))
and the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.10 shall be

 

51

--------------------------------------------------------------------------------


 

deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, and (B) no Default or Event of
Default exists.  The Borrower shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

ARTICLE IIA.
THE CANADIAN SUBFACILITY

 

2A.01     Canadian Subfacility Loans.  Subject to the terms and conditions set
forth herein, each Canadian Subfacility Funding Lender severally agrees to make
loans (each such loan, a “Canadian Subfacility Loan”) to the Canadian Borrower
in Canadian Dollars from time to time, on any Business Day during the
Availability Period; provided, however, that after giving effect to any Canadian
Subfacility Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Canadian Subfacility
Loans of any Canadian Subfacility Funding Lender (less, with respect only to
each Canadian Subfacility Funding Fronting Lender, the aggregate US Dollar
Equivalent of Canadian Subfacility Risk Participations in all Canadian
Subfacility Loans advanced by such Canadian Subfacility Funding Fronting Lender)
plus, with respect only to the Canadian Subfacility Participating Lenders, the
US Dollar Equivalent of such Lender’s Canadian Subfacility Risk Participations
in Canadian Subfacility Loans advanced by the Canadian Subfacility Funding
Fronting Lenders, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (iii) the aggregate Outstanding Amount of all Canadian Loans
shall not exceed the Canadian Subfacility Sublimit.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Canadian Borrower may borrow from Canadian Subfacility Funding Lenders under
this Section 2A.01, prepay Canadian Subfacility Funding Lenders under
Section 2A.05, and reborrow from Canadian Subfacility Funding Lenders under this
Section 2A.01.  Canadian Subfacility Loans may be Canadian Prime Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

2A.02     Borrowings, Conversions and Continuations of Canadian Subfacility
Loans.

 

(a)           Each Canadian Subfacility Borrowing, each conversion of Canadian
Subfacility Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans under the Canadian Subfacility shall be made upon the
Canadian Borrower’s irrevocable notice to the Canadian Subfacility Agent, which
may be given by telephone.  Each such notice must be received by the Canadian
Subfacility Agent not later than 11:00 a.m. (i) four Business Days prior to the
requested date of any Canadian Subfacility Borrowing or continuation of
Eurocurrency Rate Loans under the Canadian Subfacility, and (ii) one Business
Day prior the requested date of any Canadian Subfacility Borrowing of Canadian
Prime Rate Loans.  Each telephonic notice by the Canadian Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery

 

52

--------------------------------------------------------------------------------


 

to the Canadian Subfacility Agent of a written Canadian Subfacility Loan Notice,
appropriately completed and signed by a Responsible Officer of the Canadian
Borrower.  Each Canadian Subfacility Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount of CAN$3,000,000 or a
whole multiple of CAN$500,000 in excess thereof.  Except as provided in Sections
2A.03(c) and 2A.04(c), each Canadian Subfacility Borrowing of or conversion to
Canadian Prime Rate Loans shall be in a principal amount of CAN$500,000 or a
whole multiple of CAN$100,000 in excess thereof.  Each Canadian Subfacility Loan
Notice (whether telephonic or written) shall specify (i) whether the Canadian
Borrower is requesting a Canadian Subfacility Borrowing, a conversion of
Canadian Subfacility Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans under the Canadian Subfacility, (ii) the requested date
of the Canadian Subfacility Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (iii) the principal amount of Canadian
Subfacility Loans to be borrowed, converted or continued, (iv) the Type of
Canadian Subfacility Loans to be borrowed or to which existing Canadian
Subfacility Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Canadian Borrower fails to
specify a Type of Canadian Subfacility Loan in a Canadian Subfacility Loan
Notice, then the applicable Canadian Subfacility Loans shall be made as Canadian
Prime Rate Loans.  If the Canadian Borrower fails to give a timely notice
requesting a conversion or continuation of Canadian Subfacility Loans, such
Loans shall be continued as Eurocurrency Rate Loans with an Interest Period of
one month.  If the Canadian Borrower requests a Canadian Subfacility Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Canadian Subfacility Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Canadian Subfacility Loan Notice, the
Canadian Subfacility Agent shall promptly notify (i) each Canadian Subfacility
Funding Lender of both the US Dollar Equivalent and the Alternative Currency
Equivalent of its Canadian Subfacility Loan, (ii) each Canadian Subfacility
Funding Fronting Lender of both the US Dollar Equivalent and Alternative
Currency Equivalent of the aggregate Canadian Subfacility Risk Participations in
its Canadian Subfacility Loan, (iii) each Canadian Subfacility Participating
Lender of both the US Dollar Equivalent and the Alternative Currency Equivalent
of its Canadian Subfacility Risk Participation in such Canadian Subfacility
Loan, and (iv) all Lenders of the aggregate US Dollar Equivalent amount and
Alternative Currency Equivalent of such Canadian Subfacility Borrowing and the
applicable Spot Rate used by the Canadian Subfacility Agent to determine such US
Dollar Equivalent.  Each Business Day, the Canadian Subfacility Agent shall
inform the Administrative Agent of the Outstanding Amount of Canadian
Subfacility Loans.  If no timely notice of a conversion or continuation is
provided by the Canadian Borrower, the Canadian Subfacility Agent shall notify
each of the same Lenders as set forth in (i) through (iv) above and the
Administrative Agent of the same details of any continuation of Canadian
Subfacility Loans as described in the preceding subsection.  In the case of a
Canadian Subfacility Borrowing, each Canadian Subfacility Funding Lender shall
make the amount of its Canadian Subfacility Funding Applicable Percentage of the
Canadian Subfacility Loan available to the Canadian Subfacility Agent in Same
Day Funds at the Canadian Subfacility Agent’s Office not later than the
Applicable Time specified by the Canadian Subfacility Agent on the Business Day
specified in the applicable Canadian Subfacility Loan Notice.  Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Canadian Subfacility Agent
shall make all funds so received available to the Canadian Borrower

 

53

--------------------------------------------------------------------------------


 

in like funds as received by the Canadian Subfacility Agent either by
(i) crediting the account of the Canadian Borrower on the books of Bank of
America, acting through its Canada branch, with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Canadian Subfacility Agent by the
Canadian Borrower.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan
under the Canadian Subfacility may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan.  During the existence
of a Default or Event of Default, no Canadian Subfacility Loans may be requested
as, converted to or continued as Eurocurrency Rate Loans without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans under the Canadian Subfacility be
prepaid, or redenominated into US Dollars in the amount of the US Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)           The Canadian Subfacility Agent shall promptly notify the Canadian
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate.  At any
time that Canadian Prime Rate Loans are outstanding, the Canadian Subfacility
Agent shall notify the Canadian Borrower and the Lenders of any change in the
Canadian Prime Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Canadian Subfacility Borrowings, all
conversions of Canadian Subfacility Loans from one Type to the other, and all
continuations of Canadian Subfacility Loans as the same Type, there shall not be
more than ten Interest Periods in effect with respect to Canadian Subfacility
Loans.

 

(f)            (i)            Subject to all the terms and conditions set forth
in this Agreement, (A) each Canadian Subfacility Funding Lender agrees from time
to time on any Business Day during the Availability Period, to fund its Canadian
Subfacility Funding Applicable Percentage of Canadian Subfacility Loans; and
(B) the Canadian Subfacility Participating Lenders, with respect to each
Canadian Subfacility Loan, severally agree to acquire a Canadian Subfacility
Risk Participation in such Canadian Subfacility Loan; provided that no Canadian
Subfacility Funding Lender shall be obligated to fund any Canadian Subfacility
Loans, and no Canadian Subfacility Participating Lender shall be obligated to
risk participate in any Canadian Subfacility Loans, if as of the date of such
Canadian Subfacility Loans, (x) the Outstanding Amount of all Canadian
Subfacility Loans would exceed the Canadian Subfacility Sublimit, (y) the
Outstanding Amount of all Loans and all L/C Obligations would exceed the
Aggregate Commitments, or (z) the Outstanding Amount of the Canadian Subfacility
Loans of any Lender (less, with respect only to each Canadian Subfacility
Funding Fronting Lender, the aggregate US Dollar Equivalent of Canadian
Subfacility Risk Participations in all Canadian Subfacility Loans advanced by
such Canadian Subfacility Funding Fronting Lender), plus, with respect only to
the Canadian Subfacility Participating Lenders, the US Dollar Equivalent of such
Lender’s Canadian Subfacility Risk Participations in Canadian Subfacility Loans
advanced by the Canadian Subfacility Funding Fronting Lenders, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, would exceed such Lender’s Commitment.

 

54

--------------------------------------------------------------------------------


 

(ii)           Each Canadian Subfacility Loan shall be funded by the Canadian
Subfacility Funding Lenders upon the request of the Canadian Borrower in
accordance with Sections 2A.02(a) and (b).  Immediately upon the funding by each
Canadian Subfacility Funding Fronting Lender of its respective Canadian
Subfacility Funding Applicable Percentage of any Canadian Subfacility Loan, each
Canadian Subfacility Participating Lender shall be deemed to have absolutely,
irrevocably and unconditionally acquired from such Canadian Subfacility Funding
Fronting Lender a Canadian Subfacility Risk Participation in such Canadian
Subfacility Loan in an amount such that, after such acquisition, each Lender
(including the Canadian Subfacility Funding Lenders, the Canadian Subfacility
Funding Fronting Lenders and the Canadian Subfacility Participating Lenders)
will have a Canadian Subfacility Loan Credit Exposure with respect to such
Canadian Subfacility Loan equal in amount to its Applicable Percentage of such
Canadian Subfacility Loan.

 

(iii)          Upon the occurrence and during the continuance of an Event of
Default, either Canadian Subfacility Funding Fronting Lender may, by written
notice to the Canadian Subfacility Agent delivered not later than 11:00 a.m. on
the second Business Day preceding the proposed date of funding and payment by
Canadian Subfacility Participating Lenders of their Canadian Subfacility Risk
Participations purchased in such Canadian Subfacility Loans as shall be
specified in such notice (the “Canadian Subfacility Participation Payment
Date”), request each Canadian Subfacility Participating Lender to fund the US
Dollar Equivalent (as determined at the date of such Canadian Subfacility Loan
per Section 2A.02(b)) of its Canadian Subfacility Risk Participation acquired
with respect to such Canadian Subfacility Loans advanced by such Canadian
Subfacility Funding Fronting Lender to the Canadian Subfacility Agent on the
Canadian Subfacility Participation Payment Date in US Dollars.  Following
receipt of such notice, the Canadian Subfacility Agent shall promptly notify
each Canadian Subfacility Participating Lender of the US Dollar Equivalent of
its Canadian Subfacility Risk Participation acquired with respect to each such
Canadian Subfacility Loan (determined at the Spot Rate used to determine the US
Dollar Equivalent in Section 2A.02(b) with respect to each such Canadian
Subfacility Loan) and the applicable Canadian Subfacility Participation Payment
Date.  Any notice given by either Canadian Subfacility Funding Fronting Lender
or the Canadian Subfacility Agent pursuant to this subsection may be given by
telephone if immediately confirmed in writing; provided that the absence of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

 

(iv)          On the applicable Canadian Subfacility Participation Payment Date,
each Canadian Subfacility Participating Lender shall deliver the amount of such
Canadian Subfacility Participating Lender’s Canadian Subfacility Risk
Participation with respect to such specific Canadian Subfacility Loans specified
for funding pursuant to this Section 2A.02(f) in US Dollars and in Same Day
Funds to the Canadian Subfacility Agent; provided, however, that no Canadian
Subfacility Participating Lender shall be responsible for any default by any
other Canadian Subfacility Participating Lender in such other Canadian
Subfacility Participating Lender’s obligation to pay such amount.  Upon receipt
of any such amounts from the Canadian Subfacility Participating Lenders, the
Canadian Subfacility Agent shall distribute such US Dollar amounts in Same Day
Funds to the

 

55

--------------------------------------------------------------------------------


 

Canadian Subfacility Funding Fronting Lenders in accordance with the ratio of
such Canadian Funding Fronting Lender’s Canadian Subfacility Funding Applicable
Percentage to the sum of Canadian Subfacility Funding Applicable Percentages of
both Canadian Funding Fronting Lenders.

 

(v)           In the event that any Canadian Subfacility Participating Lender
fails to make available to the Canadian Subfacility Agent the amount of its
Canadian Subfacility Risk Participation as provided herein, the Canadian
Subfacility Agent shall be entitled to recover such amount on behalf of the
Canadian Subfacility Funding Fronting Lenders on demand from such Canadian
Subfacility Participating Lender together with interest at the Overnight Rate
for three (3) Business Days and thereafter at a rate per annum equal to the
Default Rate.  A certificate of the Canadian Subfacility Agent submitted to any
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of manifest error.

 

(vi)          In the event that either Canadian Subfacility Funding Fronting
Lender receives a payment in respect of any Canadian Subfacility Loan, whether
directly from the Canadian Borrower or otherwise, in which Canadian Subfacility
Participating Lenders have fully funded in US Dollars their acquisition of
Canadian Subfacility Risk Participations, such Canadian Subfacility Funding
Fronting Lender shall promptly distribute to the Canadian Subfacility Agent, for
its distribution to each such Canadian Subfacility Participating Lender, the US
Dollar Equivalent of such Canadian Subfacility Participating Lender’s Applicable
Percentage of such payment in US Dollars and in Same Day Funds.  If any payment
received by either Canadian Subfacility Funding Fronting Lender with respect to
any Canadian Subfacility Loan made by it shall be required to be returned by
such Canadian Subfacility Funding Fronting Lender after such time as the
Canadian Subfacility Funding Fronting Lender has distributed such payment to
such Canadian Subfacility Agent pursuant to the immediately preceding sentence,
each Canadian Subfacility Participating Lender that has received a portion of
such payment shall pay to such Canadian Subfacility Funding Fronting Lender an
amount equal to its Applicable Percentage in US Dollars of the amount to be
returned; provided, however, that no Canadian Subfacility Participating Lender
shall be responsible for any default by any other Canadian Subfacility
Participating Lender in such other Canadian Subfacility Participating Lender’s
obligation to pay such amount.

 

(vii)         Anything contained herein to the contrary notwithstanding, each
Canadian Subfacility Participating Lender’s obligation to acquire and pay for
its purchase of Canadian Subfacility Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Subfacility Participating
Lender may have against either Canadian Subfacility Funding Fronting Lender, the
Canadian Subfacility Agent, the Canadian Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default or
a Default; (iii) any adverse change in the condition (financial or otherwise) of
the Canadian Borrower; (iv) any breach of this Agreement or any other Loan
Document by the Canadian Borrower or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

56

--------------------------------------------------------------------------------


 

(viii)        Anything contained in this Agreement to the contrary
notwithstanding, no amendment, modification, termination or waiver of any
provision of this Agreement or of the other Loan Documents, and no consent to
any departure by the Canadian Borrower therefrom, shall modify, terminate or
waive any provision of this Section 2A.02(f) in any manner adverse to any Lender
without the written consent of such Lender.

 

(ix)           In no event shall (i) the Canadian Subfacility Risk Participation
of any Canadian Subfacility Participating Lender in any Canadian Subfacility
Loans pursuant to this Section 2A.02(f) be construed as a loan or other
extension of credit by such Canadian Subfacility Participating Lender to the
Canadian Borrower, any Lender or Canadian Subfacility Agent or (ii) this
Agreement be construed to require any Canadian Subfacility Participating Lender
to make any Canadian Subfacility Loans under this Agreement or under the other
Loan Documents.

 

2A.03     Prepayments.  (a) The Canadian Borrower may, upon notice to the
Canadian Subfacility Agent, at any time or from time to time voluntarily prepay
Canadian Subfacility Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Canadian Subfacility Agent
not later than 11:00 a.m. (A) four Business Days prior to any date of prepayment
of Eurocurrency Rate Loans, and (B) one Business Day prior to the date of
prepayment of Canadian Prime Rate Loans; (ii) any prepayment of Eurocurrency
Rate Loans shall be in the principal amount of CAN$3,000,000 or a whole multiple
of the principal amount of CAN$500,000 in excess thereof; and (iii) any
prepayment of Canadian Prime Rate Loans shall be in the principal amount of
CAN$500,000 or a whole multiple of the principal amount of CAN$100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Canadian Subfacility Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Canadian Subfacility Agent will promptly notify the Administrative
Agent and each Lender of its receipt of each such notice, of the US Dollar
Equivalent of such prepayment, and of the amount of such Lender’s Applicable
Percentage of such prepayment and, with respect to each Canadian Subfacility
Funding Lender, of the amount of its Canadian Subfacility Funding Applicable
Percentage.  If such notice is given, the Canadian Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied (I) in the event all Canadian Subfacility
Participating Lenders have funded their Canadian Subfacility Risk
Participations, to the Lenders in accordance with their respective Applicable
Percentages, and (II) in the event all Canadian Subfacility Participating
Lenders have not funded their Canadian Subfacility Risk Participations after the
Canadian Subfacility Participation Payment Date, to the Canadian Subfacility
Funding Lenders in accordance with their Canadian Subfacility Funding Applicable
Percentage.

 

(b)           If the Canadian Subfacility Agent notifies the Canadian Borrower
at any time that the aggregate Outstanding Amount of all Canadian Subfacility
Loans at such time exceed an amount equal to 105% of the Canadian Subfacility
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Canadian Borrower shall prepay Canadian Subfacility Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of

 

57

--------------------------------------------------------------------------------


 

such date of payment to an amount not to exceed 100% of the Canadian Subfacility
Sublimit then in effect.  The Canadian Subfacility Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations.

 

2A.04     Reduction or Termination of Commitments.  The Canadian Borrower may,
upon notice to the Canadian Subfacility Agent, terminate the Canadian
Subfacility, or from time to time permanently reduce the Canadian Subfacility
Sublimit; provided that (i) any such notice shall be received by the Canadian
Subfacility Agent not later than 11:00 a.m. five Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate principal amount of US$5,000,000 or any whole multiple of the
principal amount of US$500,000 in excess thereof, (iii) the Canadian Borrower
shall not terminate the Canadian Subfacility or reduce the Canadian Subfacility
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of all Canadian Subfacility Loans would exceed
the Canadian Subfacility Sublimit.  The Canadian Subfacility Agent will promptly
notify the Administrative Agent, the Canadian Subfacility Funding Lenders and
the Canadian Subfacility Participating Lenders of any such notice of termination
of the Canadian Subfacility or reduction of the Canadian Subfacility Sublimit. 
All fees accrued until the effective date of any termination of the Canadian
Subfacility shall be paid on the effective date of such termination.

 

2A.05     Repayment of Loans.  The Canadian Borrower shall repay to the Canadian
SubfacilityFunding Lenders on the Maturity Date the aggregate principal amount
of Canadian Subfacility Loans outstanding on such date.

 

2A.06     Interest.  Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan under the Canadian Subfacility shall bear interest on the
outstanding principal amount thereof for each Interest Period payable for the
account of the Canadian Subfacility Funding Lenders at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate; and
(ii) each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date payable for the
account of the Canadian SubfacilityFunding Lenders at a rate per annum equal to
the Canadian Prime Rate plus the Applicable Rate.

 

(a)           If any amount of principal of any Canadian Subfacility Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(i)            If any amount (other than principal of any Canadian Subfacility
Loan) payable by the Canadian Borrower under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

58

--------------------------------------------------------------------------------


 

(ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Canadian Borrower shall pay interest on the principal amount
of all outstanding Obligations owing thereby hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(b)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Canadian Subfacility Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)           For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

2A.07     Canadian Subfacility Fronting Fee.  The Borrower shall pay directly to
each Canadian Subfacility Funding Fronting Lender for its own account, in
Canadian Dollars, a fronting fee with respect to each Canadian Subfacility Loan
equal to 0.125% per annum times the amount of such Canadian Subfacility Loan
advanced by such Canadian Subfacility Funding Fronting Lender in excess of its
Applicable Percentage for each day such Canadian Subfacility Loan remains
outstanding payable on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the funding of such Canadian Subfacility Loan.

 

2A.08     Computation of Interest and Fees.  Subject to Section 2A.06(d),
computation of interest on Canadian Prime Rate Loans shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.  Computation of all other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days.  Interest shall accrue on each Canadian
Subfacility Loan for the day on which the Canadian Subfacility Loan is made, and
shall not accrue on a Canadian Subfacility Loan, or any portion thereof, for the
day on which the Canadian Subfacility Loan or such portion is paid, provided
that any Canadian Subfacility Loan that is repaid on the same day on which it is
made shall bear interest for one day.

 

59

--------------------------------------------------------------------------------


 

2A.09     Evidence of Debt.

 

(a)           The Credit Extensions under the Canadian Subfacility made by each
Canadian Subfacility Funding Lender shall be evidenced by one or more accounts
or records maintained by such Canadian Subfacility Funding Lender and by the
Canadian Subfacility Agent in the ordinary course of business.  The accounts or
records maintained by the Canadian Subfacility Agent and each Canadian
Subfacility Funding Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions under the Canadian Subfacility made by the
Canadian Subfacility Funding Lenders to the Canadian Borrower and the interest
and payments thereon.  Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Canadian Borrower
hereunder to pay any amount owing with respect to the Canadian Subfacility
Loans.  In the event of any conflict between the accounts and records maintained
by any Canadian Subfacility Funding Lender and the accounts and records of the
Canadian Subfacility Agent in respect of such matters, the accounts and records
of such Canadian Subfacility Funding Lender shall control.  Upon the request of
any Canadian Subfacility Funding Lender made through the Canadian Subfacility
Agent, such Canadian Subfacility Funding Lender’s Canadian Subfacility Loans may
be evidenced by a Note, in addition to such accounts or records.  Each Canadian
Subfacility Funding Lender may attach schedules to its Note(s) and endorse
thereon the date, Type (if applicable), amount and maturity of the applicable
Canadian Subfacility Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
subsection (a), each Canadian Subfacility Participating Lender and the Canadian
Subfacility Agent shall maintain in accordance with its usual practice accounts
or records evidencing the Canadian Subfacility Risk Participations of such
Canadian Subfacility Participating Lender in each Canadian Subfacility Loan.  In
the event of any conflict between the accounts and records maintained by the
Canadian Subfacility Agent and the accounts and records of any Canadian
Subfacility Participating Lender in respect of such matters, the accounts and
records of the Canadian Subfacility Agent shall control.

 

2A.10     Payments Generally; Canadian Subfacility Agent’s Clawback. 
(a) General.  All payments to be made by the Canadian Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Canadian Borrower hereunder with respect to principal and interest on Canadian
Subfacility Loans shall be made to the Canadian Subfacility Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Canadian Subfacility Agent’s Office in Same Day Funds not later than
the Applicable Time specified by the Canadian Subfacility Agent on the dates
specified herein.  The Canadian Subfacility Agent will promptly distribute to
each Canadian Subfacility Funding Lender its Canadian Subfacility Funding
Applicable Percentage (or to each Lender its Applicable Percentage with respect
to any payment of a Canadian Subfacility Loan as to which all the Canadian
Subfacility Participating Lenders have fully funded their Canadian Subfacility
Risk Participations after the Canadian Subfacility Participation Payment Date)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Canadian Subfacility Agent after
the Applicable Time specified by the Canadian Subfacility Agent shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Canadian Borrower
shall come due on a day other

 

60

--------------------------------------------------------------------------------


 

than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Canadian
Subfacility Agent.  Unless the Canadian Subfacility Agent shall have received
notice from a Canadian Subfacility Funding Lender prior to the proposed date of
any Canadian Subfacility Borrowing of Eurocurrency Rate Loans (or, in the case
of any Canadian Subfacility Borrowing of Canadian Prime Rate Loans, prior to
12:00 noon on the date of such Canadian Subfacility Borrowing) that such
Canadian Subfacility Funding Lender will not make available to the Canadian
Subfacility Agent such Canadian Subfacility Funding Lender’s share of such
Canadian Subfacility Borrowing, the Canadian Subfacility Agent may assume that
such Canadian Subfacility Funding Lender has made such share available on such
date in accordance with Section 2A.02 (or, in the case of a Canadian Subfacility
Borrowing of Canadian Prime Rate Loans, that such Canadian Subfacility Funding
Lender has made such share available in accordance with and at the time required
by Section 2A.02) and may, in reliance upon such assumption, make available to
the Canadian Borrower a corresponding amount.  In such event, if a Canadian
Subfacility Funding Lender has not in fact made its share of the applicable
Canadian Subfacility Borrowing available to the Canadian Subfacility Agent, then
the applicable Canadian Subfacility Funding Lender and the Canadian Borrower
severally agree to pay to the Canadian Subfacility Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Canadian
Borrower to but excluding the date of payment to the Canadian Subfacility Agent,
at (A) in the case of a payment to be made by such Canadian Subfacility Funding
Lender, the Overnight Rate and (B) in the case of a payment to be made by the
Canadian Borrower, the interest rate applicable to Canadian Prime Rate Loans. 
If the Canadian Borrower and such Canadian Subfacility Funding Lender shall pay
such interest to the Canadian Subfacility Agent for the same or an overlapping
period, the Canadian Subfacility Agent shall promptly remit to the Canadian
Borrower the amount of such interest paid by the Canadian Borrower for such
period.  If such Canadian Subfacility Funding Lender pays its share of the
applicable Canadian Subfacility Borrowing to the Canadian Subfacility Agent,
then the amount so paid shall constitute such Canadian Subfacility Funding
Lender’s Canadian Subfacility Loan included in such Canadian Subfacility
Borrowing.  Any payment by the Canadian Borrower shall be without prejudice to
any claim the Canadian Borrower may have against a Canadian Subfacility Funding
Lender that shall have failed to make such payment to the Canadian Subfacility
Agent.

 

(ii)           Payments by the Canadian Borrower; Presumptions by Canadian
Subfacility Agent.  Unless the Canadian Subfacility Agent shall have received
notice from the Canadian Borrower prior to the date on which any payment is due
to the Canadian Subfacility Agent for the account of the Canadian Subfacility
Funding Lenders hereunder that the Canadian Borrower will not make such payment,
the Canadian Subfacility Agent may assume that the Canadian Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Canadian Subfacility Funding Lenders and,
following payment of Canadian Subfacility Risk Participations after the Canadian
Subfacility Participation Payment Date, the Canadian Subfacility Participating
Lenders the amount due.  In such event, if the Canadian Borrower has not in fact
made such payment, then each of such Lenders severally agrees to repay to the
Canadian Subfacility Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the

 

61

--------------------------------------------------------------------------------


 

date such amount is distributed to it to but excluding the date of payment to
the Canadian Subfacility Agent, at the Overnight Rate.

 

A notice of the Canadian Subfacility Agent to any such Lender or the Canadian
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Canadian
Subfacility Funding Lender makes available to the Canadian Subfacility Agent
funds for any Canadian Subfacility Loan to be made by such Lender to the
Canadian Borrower as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Canadian Borrower by the Canadian
Subfacility Agent because the conditions to the applicable Credit Extension set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Canadian Subfacility Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Canadian
Subfacility Funding Lenders hereunder to make Canadian Subfacility Loans, and
the obligations of the Canadian Subfacility Participating Lenders to fund
Canadian Subfacility Risk Participations, are several and not joint.  The
failure of any Canadian Subfacility Funding Lender to make any Canadian
Subfacility Loan, or the failure of any Canadian Subfacility Participating
Lender to fund any Canadian Subfacility Risk Participation, on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Canadian Subfacility Funding Lender to so make its Canadian Subfacility
Loan or the failure of any other Canadian Subfacility Participating Lender to
purchase its Canadian Subfacility Risk Participation.

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Canadian Subfacility Funding Lender to obtain the funds for any Canadian
Subfacility Loan in any particular place or manner or to constitute a
representation by any Canadian Subfacility Funding Lender that it has obtained
or will obtain the funds for any Canadian Subfacility Loan in any particular
place or manner.  Nothing herein shall be deemed to obligate any Canadian
Subfacility Partcipating Lender to obtain the funds for any Canadian Subfacility
Risk Participation payable on or after the Canadian Subfacility Participation
Payment Date in any particular place or manner or to constitute a representation
by any Canadian Subfacility Participating Lender that it has obtained or will
obtain the funds for any Canadian Subfacility Risk Participation payable on or
after the Canadian Subfacility Participation Payment Date in any particular
place or manner.

 

2A.11     Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Canadian Subfacility Loans made by
it, or the Canadian Subfacility Risk Participations it has funded, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Canadian Subfacility Loans or Canadian Subfacility Risk Participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Canadian Subfacility Agent of such fact, and (b) purchase (for cash at face
value) participations in the Canadian Subfacility Loans and subparticipations in
Canadian Subfacility Risk Participations of

 

62

--------------------------------------------------------------------------------


 

the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Canadian Subfacility Loans and Canadian Subfacility Risk
Participations, provided that:

 

(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(b)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Canadian Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Canadian Subfacility Loans or subparticipations in Canadian Subfacility Risk
Participations to any assignee or participant, other than to the Canadian
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

The Canadian Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Canadian Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Canadian
Borrower in the amount of such participation.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Subject to Section 3.01(e), any and all
payments by or on account of any obligation of the Borrower or the Canadian
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower or the Canadian Borrower shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Canadian
Subfacility Agent, Lender or L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or the Canadian Borrower, as applicable, shall make such
deductions and (iii) the Borrower or the Canadian Borrower, as applicable, shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  Subject to
Section 3.01(e), without limiting the provisions of subsection (a) above, the
Borrower and the Canadian Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrower.  Subject to Section 3.01(e), the
Borrower and the Canadian Borrower shall indemnify the Administrative Agent,
Canadian Subfacility Agent,

 

63

--------------------------------------------------------------------------------


 

each applicable Lender and the L/C Issuer, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, Canadian
Subfacility Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower or to the Canadian Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent or the Canadian
Subfacility Agent on its own behalf or on behalf of a Lender or the L/C Issuer,
shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or the Canadian Borrower to a
Governmental Authority, the Borrower or the Canadian Borrower, as applicable,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent or the Canadian Subfacility Agent, as
applicable.

 

(e)           Status of Lenders.  Each Foreign Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) or to the Canadian Borrower
(with a copy to the Canadian Subfacility Agent), as applicable, at the time or
times prescribed by applicable law or reasonably requested by the Borrower, the
Canadian Borrower, the Administrative Agent or the Canadian Subfacility Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding under the law of the
jurisdiction in which the Borrower or the Canadian Borrower is resident for tax
purposes, or under any treaty to which such jurisdiction is a party, with
respect to any payments hereunder or under any other Loan Documents.  In
addition, any Lender, if requested by the Borrower, the Canadian Borrower, the
Administrative Agent or the Canadian Subfacility Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower, the Canadian Borrower, the Administrative Agent or the Canadian
Subfacility Agent as will enable the Borrower, the Canadian Borrower, the
Administrative Agent or the Canadian Subfacility Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

64

--------------------------------------------------------------------------------


 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

Without limiting the obligations of the Foreign Lenders set forth above
regarding delivery of certain forms and documents to establish each Foreign
Lender’s status for U.S. and Canadian withholding tax purposes, each Foreign
Lender agrees promptly to deliver to the Administrative Agent, the Borrower, the
Canadian Subfacility Agent or the Canadian Borrower, as the Administrative
Agent, the Borrower, the Canadian Subfacility Agent or the Canadian Borrower
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Foreign Lender, as are required under such Laws to confirm
such Foreign Lender’s entitlement to any available exemption from applicable
withholding taxes in respect of all payments to be made to such Foreign Lender
outside of the U.S. by the Borrower or outside of Canada by the Canadian
Borrower pursuant to this Agreement or otherwise to establish such Foreign
Lender’s status for withholding tax purposes in such other jurisdiction.  Each
Foreign Lender shall promptly (i) notify the Administrative Agent or the
Canadian Subfacility Agent, as applicable, of any change in circumstances which
would modify or render invalid any such claimed exemption or reduction, and
(ii) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Foreign Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any such jurisdiction that the Borrower or the Canadian
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender.  Additionally, the Borrower or the Canadian Borrower shall
promptly deliver to the Administrative Agent, the Canadian Subfacility Agent or
any Foregn Lender, as the Administrative Agent, the Canadian Subfacility Agent
or such Foreign Lender shall reasonably request, on or prior to the Closing
Date, and in a timely fashion thereafter, such documents and forms required by
any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by the Borrower or the Canadian Borrower, as applicable,
as are required to be furnished by such Foreign Lender or the Administrative
Agent or the Canadian Subfacility Agent, as applicable, under such Laws in
connection with any payment by the Administrative Agent or the Canadian
Subfacility Agent, as applicable, or any Foreign Lender of Taxes or Other Taxes,
or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

 

65

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, the Borrower and the Canadian
Borrower shall not be required to pay any additional amounts in respect of U.S.
or Canadian income tax pursuant hereto to any Lender for the account of any
Lending Office of such Lender:

 

(i)            if the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with its obligations in
Section 3.06(a) in respect of such Lending Office; or

 

(ii)           if a Lender shall have delivered to the Borrower or the Canadian
Borrower the forms referred to above in this Section 3.01(e), and such Lender
shall not at any time be entitled to complete exemption from deduction or
withholding of U.S. or Canadian income tax with respect of payments by the
Borrower or the Canadian Borrower hereunder for the account of the Lending
Office of such Lender for any reason other than a change in U.S. or Canadian Law
or regulations after the date of delivery of such forms.

 

(f)            Treatment of Certain Refunds and Credits.  If the Administrative
Agent, the Canadian Subfacility Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received any refund of any reduction of or
any credit against the amount of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or the Canadian Borrower or with respect to
which the Borrower or the Canadian Borrower has paid additional amounts pursuant
to this Section (a “Tax Benefit”), it shall pay to the Borrower or the Canadian
Borrower, as applicable, an amount equal to such Tax Benefit (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or the Canadian Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Canadian Subfacility Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower or the Canadian Borrower, as applicable, upon the request of
the Administrative Agent, the Canadian Subfacility Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to it (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Canadian Subfacility Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, the Canadian Subfacility Agent,
such Lender or the L/C Issuer is required to repay such Tax Benefit to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent, the Canadian Subfacility Agent, any Lender or the L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or the Canadian Borrower
or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in US Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, US Dollars
or any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower or the Canadian Borrower through the
Administrative Agent or the Canadian Subfacility Agent, as applicable, any
obligation of such Lender to make or continue

 

66

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in US Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower, or the Canadian Subfacility Agent and the
Canadian Borrower, respectively, that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower or the
Canadian Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent or the Canadian Subfacility Agent, as applicable), prepay
or, if applicable and such Loans are denominated in US Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans or Canadian Prime Rate
Loans, as applicable, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the
Borrower or the Canadian Borrower, as applicable, shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Administrative Agent (with
respect to (a) or (b) below) or the Required Lenders (with respect to (c) below)
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in US Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in US Dollars or an Alternative Currency), or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender and/or, as applicable, the Canadian
Subfacility Agent will promptly so notify the Canadian Borrower and each
Canadian Subfacility Funding Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended until the Administrative Agent or the Canadian
Subfacility Agent, as applicable (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower or the Canadian
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Revolving Borrowing of Base Rate Loans or Canadian Prime Rate Loans, as
applicable, in the amount specified therein.

 

3.04        Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;

 

67

--------------------------------------------------------------------------------


 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);

 

(iii)          cause the Mandatory Cost, as calculated hereunder, to not
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower or the
Canadian Borrower, as applicable, will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower or the Canadian Borrower, as applicable, will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
and/or the Canadian Borrower, as applicable, shall be conclusive

 

68

--------------------------------------------------------------------------------


 

absent manifest error.  The Borrower and/or the Canadian Borrower, as
applicable, shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that neither the Borrower nor the
Canadian Borrower shall be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower or the
Canadian Borrower, as applicable, of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)           Additional Reserve Requirements.  To the extent not duplicative of
Section 3.04(a), the Borrower and the Canadian Borrower shall pay as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans (except (i) any reserve requirement reflected in the
Eurocurrency Rate and (ii) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost (other than as provided in Section 3.04(a)(iii)), such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive, which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrower and the
Canadian Borrower shall have received at least 30 days’ prior notice (with a
copy to the Administrative Agent or to the Canadian Subfacility Agent, as
applicable) of such additional interest or costs from such Lender.  If a Lender
fails to give notice 30 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 30 days from receipt of
such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower or the Canadian
Borrower, as applicable, shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan or a Canadian Prime Rate Loan on a day other than
the last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)           any failure by the Borrower or the Canadian Borrower, as
applicable, (for a reason other than the failure of such Lender to make a Loan)
to prepay, borrow, continue or

 

69

--------------------------------------------------------------------------------


 

convert any Loan other than a Base Rate Loan or a Canadian Prime Rate Loan on
the date or in the amount notified by the Borrower or the Canadian Borrower, as
applicable;

 

(c)           any failure by the Borrower or the Canadian Borrower, as
applicable, to make payment of any Loan (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower and the Canadian Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower and the Canadian
Borrower to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower or the Canadian Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each Lender
also agrees to use its commercially reasonable efforts to make such designation
or assignment prior to the occurrence of any circumstance described in
Section 3.01, 3.02 or 3.04 in the event it has knowledge of such circumstance
prior to its occurrence or as soon thereafter as it becomes aware thereof.  The
Borrower and the Canadian Borrower hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower or the Canadian Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or if any performance hereunder by any
Lender becomes illegal as described in Section 3.02, the Borrower may replace
such Lender in accordance with Section 10.13.

 

70

--------------------------------------------------------------------------------


 

3.07        Survival.  All of the Borrower’s obligations and the Canadian
Borrower’s obligations under this Article III shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT

 

4.01        Conditions to Effectiveness.  The obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, the Canadian
Subfacility Agent, each Lender, the Borrower and the Canadian Borrower;

 

(ii)           Notes executed by the Borrower and the Canadian Borrower in favor
of each Lender requesting Notes;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and the Canadian Borrower is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v)           a favorable opinion of Oppenheimer Wolff & Donnelly LLP, counsel
to the Loan Parties, Gary M. Nelson, general counsel to the Borrower, and Taylor
McCaffrey LLP, counsel to the Canadian Borrower, and addressed to the
Administrative Agent, the Canadian Subfacility Agent and each Lender, as to the
matters set forth in Exhibit F and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(vi)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such

 

71

--------------------------------------------------------------------------------


 

Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied with respect to the Borrower; (B) that, except for accounting
matters previously disclosed to the Administrative Agent and the Lenders or as
otherwise addressed in amendments to the Existing Credit Facility, there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or would be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; and (C) the current Debt Ratings;

 

(viii)        a certificate signed by a Responsible Officer of the Canadian
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied with respect to the Canadian Borrower; and (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(ix)           a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on September 30, 2005, signed by a
Responsible Officer of the Borrower;

 

(x)            evidence that the Existing Credit Facility has been or
concurrently with the Closing Date is being terminated and all amounts
outstanding or otherwise due and payable thereunder have been paid in full; and

 

(xi)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Canadian Subfacility Agent, the L/C
Issuer, the Swing Line Lender or the Required Lenders reasonably may require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(d)           Without limiting the generality of the provisions of Section 9.04,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

72

--------------------------------------------------------------------------------


 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) (the foregoing discussed Request for
Credit Extension sometimes referred to as a “Request for Increased Credit
Extension”) is subject to the following conditions precedent:

 

(a)           The representations and warranties of (i) the Borrower contained
in Article V (with the exception of Section 5.10(c)) and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.10 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)           To the Borrower’s best knowledge, as of the date of such Request
for Increased Credit Extension, no Internal Control Event which has resulted in
or will result in a material misstatement of any of the Borrower’s financial
statements required to be furnished under Sections 6.01(a) or 6.01(b) exists or
has occurred since the date of the last audited financial statements delivered
pursuant to Section 6.01(a) or, prior to the first date of such delivery, the
Audited Financial Statements, other than any Internal Control Event which exists
on the Closing Date and has been disclosed to the Lenders prior thereto.

 

(d)           (i) the Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender or (ii) the Canadian Subfacility Agent shall have received
a Request for Increased Credit Extension in accordance with the requirements
hereof.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency other than in Canadian Dollars with respect to Credit
Extensions under the Canadian Subfacility, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent, the Canadian Subfacility Agent (with respect only
to the Canadian Subfacility) or the Required Lenders would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

Each Request for Increased Credit Extension submitted by the Borrower or the
Canadian Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

73

--------------------------------------------------------------------------------


 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

5.01        Corporate Existence and Power.

 

(a)           Each of the Borrower, the Canadian Borrower and each Material
Subsidiary:

 

(i)            is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

 

(ii)           has the power and authority and all material governmental
licenses, authorizations, consents and approvals to own its assets and carry on
its business and to execute, deliver, and perform its obligations under the Loan
Documents;

 

(iii)          is duly qualified as a foreign corporation, licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license, except where the failure to be so qualified, licensed or in good
standing would not adversely affect the business or operations of the Borrower
or such Subsidiary in any significant manner; and

 

(iv)          is in compliance with all material Laws applicable to it.

 

(b)           Each Subsidiary of the Borrower which is not a Material
Subsidiary:

 

(i)            is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

 

(ii)           has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets and carry on its
business;

 

(iii)          is duly qualified as a foreign corporation, licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification; and

 

(iv)          is in compliance with all material Laws applicable to it;

 

except where any failure to comply with the requirements of this
subsection (b) would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

(c)           As of the Closing Date, the Borrower does not have any material
place of business in any jurisdiction other than the States of Minnesota,
California, Georgia, Kentucky and Pennsylvania.

 

5.02        Corporate Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of this Agreement and each other Loan
Document have been

 

74

--------------------------------------------------------------------------------


 

duly authorized by all necessary corporate action by or on behalf of each Loan
Party, and do not and will not:

 

(a)           contravene the terms of the such Loan Party’s Organization
Documents;

 

(b)           conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which such Loan Party is a party or any order, injunction, writ or decree of
any Governmental Authority to which such Loan Party or its property is subject;
or

 

(c)           violate any Law applicable to such Loan Party.

 

5.03        Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, and Loan Party of
this Agreement or any other Loan Document.

 

5.04        Binding Effect.  This Agreement and each other Loan Document to
which any Loan Party is a party, when executed and delivered, will constitute
the legal, valid and binding obligations of such Loan Party to the extent it is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

5.05        Litigation.  Attached hereto as Schedule 5.05 is a list of all
material litigation in which the Borrower or any Subsidiary of the Borrower is a
plaintiff or a defendant as of the Closing Date.  There are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against the Borrower or its Subsidiaries or
any of its properties which:

 

(a)           purport to affect or pertain to this Agreement, or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)           except, as provided in Schedule 5.05, would reasonably be expected
to have a Material Adverse Effect (and assuming for this purpose a reasonable
likelihood of an adverse decision).  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

 

5.06        No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Loan Party.  As of the Closing
Date, neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date there exists no “Event of Default” under
and as defined in the Existing Credit Facility.

 

75

--------------------------------------------------------------------------------


 

5.07        ERISA Compliance.  Except as referenced or provided for in either
Schedule 5.05 or Schedule 5.07 attached hereto:

 

(a)           To the best knowledge of the Borrower, no facts or circumstances
exist which would reasonably be expected to have a Material Adverse Effect in
connection with the failure of any Plan, or the failure of the Borrower, an
ERISA Affiliate or any Person with regard to the Plan, to comply with the
applicable provisions of ERISA, the Code and other Federal or state law.  The
Borrower and each ERISA Affiliate have made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would, if determined adversely to
the Borrower or any Plan, reasonably be expected to result in a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c)           To the best knowledge of the Borrower (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) neither the Borrower nor any
ERISA Affiliate has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) neither the Borrower
nor any ERISA Affiliate has incurred, nor reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Section 4069 or 4212(c) of ERISA, which
is individually or in the aggregate has resulted or would be reasonably expected
to result in a Material Adverse Effect.

 

5.08        Title to Properties.  As of the Closing Date, the property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.

 

5.09        Taxes.  The Borrower and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise, due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP and no Notice of Lien has been filed or recorded.  There is
no proposed tax assessment against the Borrower or any of its Subsidiaries which
would, if the assessment were made, have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

5.10        Financial Condition.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby.

 

(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2005, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)           Since the date of the Audited Financial Statements, except for
accounting matters previously disclosed to the Administrative Agent and the
Lenders or as otherwise addressed in amendments to the Existing Credit Facility,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.11        Environmental Matters.

 

(a)           The on-going operations of the Borrower and each of its
Subsidiaries comply in all respects with all Environmental Laws, except such
non-compliance which would not (if enforced in accordance with applicable law)
result in liability that would reasonably be expected to have a Material Adverse
Effect.

 

(b)           As of the Closing Date, except as specifically disclosed on
Schedule 5.11, neither the Borrower nor any of its Subsidiaries or any of their
respective present property or operations is subject to any outstanding written
order from or agreement with any Governmental Authority nor subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Material.

 

(c)           Except as specifically disclosed on Schedule 5.11, there are no
Hazardous Materials or other conditions or circumstances existing with respect
to any property, or arising from operations of the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to Environmental
Claims with a potential liability of the Borrower and its Subsidiaries that in
the aggregate for any such condition, circumstance or property would reasonably
be expected to have a Material Adverse Effect.

 

5.12        Regulated Entities.  None of the Borrower, any Person controlling
the Borrower, or any Subsidiary of the Borrower, is an “investment company”
within the meaning of the Investment Company Act of 1940.

 

5.13        No Burdensome Restrictions.  Neither the Borrower nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any charter or corporate

 

77

--------------------------------------------------------------------------------


 

restriction, or any Law, which could reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, no Subsidiary (other than any
Securitization Subsidiary) is party to or bound by any Contractual Obligation
restricting the ability of such Subsidiary to pay dividends or make loans to the
Borrower.

 

5.14        Solvency.  The Borrower, each of its Material Subsidiaries and the
Canadian Borrower are each Solvent.

 

5.15        Labor Relations.  There are no strikes, lockouts or other labor
disputes against the Borrower or any of its Subsidiaries, or, to the best of the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against any of them before any Governmental Authority
which, in any case, could reasonably be expected to have a Material Adverse
Effect.

 

5.16        Copyrights, Patents, Trademarks and Licenses, Etc.  Except for any
failure to comply with the requirements of this Section 5.16 which would not,
individually or in the aggregate, result in a Material Adverse Effect: (a) the
Borrower or its Subsidiaries own or are licensed or otherwise have the right to
use all of the patents, trademarks, service marks, trade names, copyrights,
franchises, authorizations, and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, (b) to the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed by the Borrower or any
of its Subsidiaries infringes upon any rights held by any other Person; and
(c) except as specifically disclosed on Schedule 5.05 attached hereto, no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Borrower, proposed.

 

5.17        Material Subsidiaries and Equity Investments.  As of the Closing
Date, the Borrower has no Subsidiaries other than the Subsidiaries set forth on
Schedule 5.17 attached hereto.  The Borrower has no Material Subsidiaries other
than as set forth on Schedule 5.17 or as disclosed to the Administrative Agent
and the Lenders pursuant to Section 6.03(i) (including their jurisdiction of
incorporation) and has no Investment in any Person which is not a Subsidiary of
the Borrower except for such Investments that do not exceed in the aggregate 10%
of Consolidated Net Worth.  All Investments of the Borrower and its Subsidiaries
(other than Investments in Subsidiaries) with a net book value in excess of
US$1,000,000 as of the Closing Date are set forth on Schedule 5.17(A) attached
hereto.

 

5.18        Insurance.  As of the Closing Date, the properties of the Borrower
and its Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or such Subsidiary operates.

 

5.19        Full Disclosure.  None of the representations or warranties made by
the Borrower or any of its Subsidiaries in the Loan Documents as of the date
such representations and

 

78

--------------------------------------------------------------------------------


 

warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of the
Borrower or any Subsidiary in connection with the Loan Documents as of the date
such statements are made or deemed made, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading.

 

5.20        Year End.  The fiscal year of the Borrower ends on December 31st of
each year.

 

5.21        Existing Indebtedness.  As of the Closing Date, neither the Borrower
nor any of its Subsidiaries has any Indebtedness other than Initial Permitted
Indebtedness.

 

5.22        Swap Contracts.  As of the Closing Date, neither the Borrower nor
any of its Subsidiaries is subject to any obligation in respect of any Swap
Contracts other than Permitted Swap Obligations.

 

5.23        Margin Regulations; Investment Company Act.

 

(a)           Neither the Borrower nor the Canadian Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only, or of the Borrower and its Subsidiaries on
a consolidated basis, or of the Canadian Borrower only, or of the Canadian
Borrower and its Subsidiaries on consolidated basis, as applicable), subject to
the provisions of Section 7.01 or Section 7.02 or subject to any restriction
contained in any agreement or instrument between either the Borrower or the
Canadian Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain issued and outstanding, unless
the Required Lenders waive compliance in writing:

 

6.01        Financial Statements.  The Borrower shall deliver to the
Administrative Agent and each Lender in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)           As soon as available, but in any event by the date on which
consolidated financial statements for such period are required to be delivered
to the SEC under the Securities Laws (without regard to any extensions of such
date permitted by the Securities Laws for which any special application is
required other than an extension obtained under Rule 12b-25 thereunder), an
unqualified audit report prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such fiscal year and related

 

79

--------------------------------------------------------------------------------


 

statements of income, and changes in stockholders’ equity and cash flows and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with audit standards of
the Public Company Accounting Oversight Board and applicable Securities Laws and
shall not be subject to any going concern or like qualification or exception or
any qualification or exception as to the scope of such audit or with respect to
the absence of any material misstatement and (ii) (A) management’s assessment of
the effectiveness of the Borrower’s internal controls over financial reporting
as of the end of such fiscal year of the Borrower as required in accordance with
Item 308 of SEC Regulation S-K, and (B) with respect to such fiscal year of the
Borrower, an attestation report (or reports) of a Registered Public Accounting
Firm on management’s assessment and the opinion of the Registered Public
Accounting Firm independently assessing the effectiveness of the Borrower’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of
Sarbanes-Oxley.

 

(b)           as soon as available, but in any event by the date on which
consolidated financial statements for such period are required to be delivered
to the SEC under the Securities Laws after the end of the first three fiscal
quarters of each fiscal year of the Borrower (without regard to any extensions
of such date permitted by the Securities Laws for which any special application
is required other than an extension obtained under Rule 12b-25 thereunder),
(i) a copy of the Borrower’s quarterly report on Form 10-Q filed with the SEC
with respect to such fiscal quarter, (ii) an operating report summarizing the
Borrower’s consolidated (A) year-to-date profit and loss, revenue, operating
profit, invested capital, and cash flow information, and (B) fiscal year
forecasts of profit and loss, balance sheet, and cash flow information, as well
as fiscal year comparative forecasts of consolidating revenue, profit and loss,
operating profit, and investment capital information; or (iii) if the Borrower
at such time is not required to file such Form 10-Q with the SEC under the
Securities Laws, as soon as available, but in any event within 50 days after the
end of each fiscal quarter, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year, and the corresponding portion of the previous fiscal year,
together with the items described at clauses (A) and (B) of this subsection; all
in reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

6.02        Certificates; Other Information.  The Borrower shall furnish to the
Administrative Agent and each Lender:

 

(a)           as soon as available, but not later than 15 days after the
delivery of the financial statements referred to in Section 6.01(a) and
(b) above, a Compliance Certificate, signed by a Responsible Officer;

 

(b)           copies of each registration statement (or prospectus contained
therein) of the Borrower other than with respect to employee benefit plans, each
periodic report regarding the

 

80

--------------------------------------------------------------------------------


 

Borrower required pursuant to Section 13 of the Securities Exchange Act of 1934,
each annual report, each proxy statement and any amendments to any of the above
filed or reported by the Borrower with or to any securities exchange or the SEC,
copies of each communication from the Borrower or any Subsidiary to the
Borrower’s shareholders generally, promptly upon the filing or making thereof
and copies of such other filings, reports and communications with the Borrower’s
shareholders as the Administrative Agent may from time to time request;

 

(c)           upon release, copies of all financially material press releases by
the Borrower;

 

(d)           promptly after the creation or Purchase of any Material
Subsidiary, the name of such Subsidiary, a description of its business, the
price paid for the stock or assets of such Subsidiary, its net worth and the
value of its assets;

 

(e)           promptly, and in any event (i) no later than three (3) Business
Days prior to any Request for Increased Credit Extension or (ii) together with
the delivery of any Compliance Certificate pursuant to Section 6.02(a), if as of
such date any Loan Party or any Subsidiary thereof has received any of the
following since the most recent Request for Credit Extension, a summary of each
initial notice, or any subsequent material notice, or other material
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, which summary shall not contain any
untrue statement of a material fact or omit any material fact included in such
notice or correspondence necessary to make the statements made in such summary,
in light of the circumstances under which they are made, not misleading;
provided, however, that the Borrower shall not be required to submit such
summary if it is in violation of applicable SEC rules, regulations or policies;

 

(f)            promptly, such additional business, financial, corporate affairs
and other information as the Administrative Agent, at the request of any Lender,
may from time to time reasonably request.

 

Reports required to be delivered pursuant to Sections 6.01(a) or (b) or
6.02(b) shall be deemed to have been delivered on the date on which Borrower
posts such reports on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02 hereof or when such report is posted on the
Securities and Exchange Commission’s website at www.sec.gov; provided that (x)
Borrower shall deliver paper copies of such reports to the Administrative Agent
or any Lender who requests the Borrower to deliver such paper copies until
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender, (y) the Borrower shall notify by facsimile the
Administrative Agent and each Lender of the posting of any such reports, and (z)
in every instance the Borrower shall provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent and each of
the Lenders.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
reports referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports.

 

81

--------------------------------------------------------------------------------


 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”. 
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

 

6.03        Notices.  The Borrower or the Canadian Borrower (with respect only
to (a) below) shall promptly notify the Administrative Agent and each Lender
upon a Responsible Officer of the Borrower or the Canadian Borrower,
respectively, obtaining knowledge:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of (i) any breach or non-performance of, or any default under, any
Contractual Obligation of the Borrower or any of its Subsidiaries which would
reasonably be expected to result in a Material Adverse Effect; and (ii) any
dispute, litigation, investigation, proceeding or suspension which may exist at
any time between the Borrower or any of its Subsidiaries and any Governmental
Authority which would reasonably be expected to result in a Material Adverse
Effect (and assuming for this purpose a reasonable likelihood of an adverse
decision);

 

(c)           of the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary (i) which
would reasonably be expected to have a Material Adverse Effect (and taking into
account the reasonable likelihood of an adverse decision), or (ii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any Loan Document;

 

(d)           of (i) any and all enforcement, cleanup, removal or other
governmental or regulatory actions affecting the Borrower or any of its
Subsidiaries or any of their respective properties pursuant to any applicable
Environmental Laws, (ii) all other Environmental Claims, and (iii) any
environmental or similar condition on any real property adjoining or in the
vicinity of the property of the Borrower or any Subsidiary that could reasonably
be anticipated to cause the property of the Borrower or any of its Subsidiaries
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such property under any

 

82

--------------------------------------------------------------------------------


 

Environmental Laws, if, individually or in the aggregate, the events or
conditions described or the amount claimed in clauses (i), (ii) and (iii) would
reasonably be expected to result in a Material Adverse Effect;

 

(e)           of the Registered Public Accounting Firm’s determination (in
connection with its preparation of any report under Section 6.01(a)(ii)) or the
Borrower’s determination of the occurrence or existence of any Internal Control
Event;

 

(f)            of the occurrence of any ERISA Event affecting the Borrower or
any ERISA Affiliate, and deliver to the Administrative Agent and each Lender a
copy of any notice with respect to such event that is filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Borrower
or any ERISA Affiliate with respect to such event;

 

(g)           of any Material Adverse Effect subsequent to the date of the most
recent audited financial statements of the Borrower delivered to the Lenders
pursuant to Section 6.01(a);

 

(h)           of any material labor controversy resulting in or threatening to
result in any strike, work. stoppage, boycott, shutdown or other labor
disruption against or involving the Borrower or any of its Subsidiaries;

 

(i)            of (i) any Subsidiary (including its jurisdiction of
incorporation) being or becoming a Material Subsidiary, or (ii) of any Material
Subsidiary ceasing to be a Material Subsidiary;

 

(j)            of any change in any Debt Rating assigned by S&P or Moody’s; and

 

(k)           of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary to the extent not
disclosed in the reports required to be made available under Section 6.02(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement by a Responsible Officer of the Borrower or the Canadian Borrower, as
applicable, setting forth details of the occurrence referred to therein, and
stating what action, if any, the Borrower or, if applicable, the Canadian
Borrower, proposes to take with respect thereto and at what time.  Each notice
to the Lenders under Section 6.03(a) shall describe with particularity any and
all clauses or provisions of this Agreement or other Loan Document that have
been breached or violated.

 

6.04        Preservation of Corporate Existence, Etc.  The Borrower shall, and
shall cause each of its Subsidiaries to:

 

(a)           except as permitted in Section 7.02, preserve and maintain in full
force and effect its corporate existence and good standing under the laws of its
state or jurisdiction of incorporation;

 

(b)           preserve and maintain in full force and effect all material
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.02;

 

83

--------------------------------------------------------------------------------


 

(c)           use its reasonable efforts, in the Ordinary Course of Business, to
preserve its business organization and preserve the goodwill and business of the
customers, suppliers and others having material business relations with it; and

 

(d)           preserve or renew all of its registered trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect, provided, however, that the Borrower shall not
be deemed to be in default under this Section 6.04 if a Subsidiary (other than a
Material Subsidiary) fails to comply herewith so long as such failure is not
material.

 

6.05        Maintenance of Property.  The Borrower shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted, make all necessary repairs thereto and renewals and
replacements thereof, and to keep such property free of any Hazardous Materials,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect, except as permitted by Section 7.02.  The Borrower
shall use at least the standard of care typical in the industry in the operation
of its facilities.

 

6.06        Insurance.  The Borrower shall maintain, and shall cause each of its
Material Subsidiaries to maintain, with financially sound and reputable
independent insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons;
including workers’ compensation insurance, public liability and property and
casualty insurance.  Upon request of the Administrative Agent or any Lender, the
Borrower shall furnish the Administrative Agent, with sufficient copies for each
Lender, at reasonable intervals (but not more than once per calendar year) a
certificate of a Responsible Officer of the Borrower (and, if requested by the
Administrative Agent, any insurance broker of the Borrower) setting forth the
nature and extent of all insurance maintained by the Borrower and its Material
Subsidiaries in accordance with this Section 6.06 (and which, in the case of a
certificate of a broker, were placed through such broker).

 

6.07        Payment of Obligations.  The Borrower shall, and shall cause its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:

 

(a)           all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary;

 

(b)           all lawful claims which, if unpaid, would by law become a Lien
upon its property;

 

(c)           all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness;

 

84

--------------------------------------------------------------------------------


 

provided, however, that the Borrower and its Subsidiaries shall not be deemed to
be in default under this Section 6.07 if failure to comply herewith would not
result in a Material Adverse Effect.

 

6.08        Compliance with Laws.  The Borrower shall comply, and shall cause
each of its Subsidiaries to comply, in all material respects with all material
Laws applicable to it or its business (including the Federal Fair Labor
Standards Act), except such as may be contested in good faith or as to which a
bona fide dispute may exist.

 

6.09        Inspection of Property and Books and Records.  Each of the Borrower
and the Canadian Borrower shall maintain and the Borrower shall cause each of
its Material Subsidiaries to maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower and such Subsidiaries.  The Borrower shall
permit, and shall cause each of its Material Subsidiaries to permit, and the
Canadian Borrower shall permit, representatives and independent contractors of
the Administrative Agent (or the Canadian Subfacility Agent, if applicable) or
any Lender to visit and inspect any of their respective properties, to examine
their respective corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower or
to the Canadian Borrower, as applicable; provided, however, when a Default or
Event of Default exists, (i) the Administrative Agent (or the Canadian
Subfacility Agent, if applicable) or any Lender may do any of the foregoing with
respect to the Borrower or any Subsidiary or the Canadian Borrower at any time
during normal business hours and without advance notice and (ii) such
inspection, examination and meetings shall be at the expense of the Borrower or
the Canadian Borrower, as applicable.

 

6.10        Environmental Laws.

 

(a)           The Borrower shall, and shall cause each of its Subsidiaries to,
conduct its operations and keep and maintain its property in compliance in all
material respects with all Environmental Laws.

 

(b)           Upon the written request of the Administrative Agent or any
Lender, the Borrower shall submit to the Administrative Agent with sufficient
copies for each Lender, at the Borrower’s sole cost and expense, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to Section 6.03(d).

 

6.11        Use of Proceeds.  The Borrower may use the proceeds of the Loans and
the Letters of Credit (a) to replace the Existing Credit Facility, (b) to
provide liquidity for the issuance of commercial paper, and (c) to meet the
ongoing working capital, capital expenditures and general corporate needs of the
Borrower and its subsidiaries, including Letters of Credit, permitted
acquisitions and share repurchases.  Letters of Credit shall be used by the
Borrower and its Subsidiaries for Ordinary Course of Business purposes.  The
Canadian Subfacility shall be used to meet the ongoing working capital, capital
expenditures and general corporate needs of

 

85

--------------------------------------------------------------------------------


 

the Canadian Borrower and its subsidiaries and to finance in whole or in part
any repatriation of funds to the Borrower under the American Jobs Creation Act
of 2004.

 

6.12        Further Assurances.

 

(a)           The Borrower shall ensure that all written information, exhibits
and reports furnished to the Administrative Agent or the Lenders do not and will
not contain any untrue statement of a material fact and do not and will not omit
to state any material fact necessary to make the statements contained therein
not misleading in light of the circumstances in which made, and will promptly
disclose to the Administrative Agent and the Lenders and correct any defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgment or recordation thereof.

 

(b)           Promptly upon request by the Administrative Agent or the Required
Lenders, each of the Borrower and the Canadian Borrower shall (and shall cause
any of its Subsidiaries to) do, execute, acknowledge and deliver any and all
such further acts, certificates, assurances and other instruments as the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order (i) to carry out more effectively the purposes of
this Agreement or any other Loan Document, and (ii) to better assure, convey,
grant, assign, transfer, preserve, protect and confirm to the Administrative
Agent and Lenders the rights granted or now or hereafter intended to be granted
to the Lenders under any Loan Document or tinder any other document executed in
connection therewith.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain issued and outstanding, unless
the Required Lenders waive compliance in writing:

 

7.01        Limitation on Liens.  The Borrower shall not, and shall not suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

 

(a)           any Lien created under any Loan Document;

 

(b)           Liens for taxes, fees, assessments or other governmental charges
or statutory obligations which are not delinquent or remain payable without
penalty, or to the extent that nonpayment thereof is permitted by Section 6.07,
provided that no Notice of Lien has been filed or recorded under the Code;

 

(c)           Liens arising in the Ordinary Course of Business in connection
with obligations (other than obligations for borrowed money) that are not
overdue or which are being contested in good faith and by appropriate
proceedings, including, but not limited to Liens under bid, performance and
other surety bonds, supersedeas and appeal, bonds, Liens on advance or progress
payments received from customers under contracts for the sale, lease or license
of

 

86

--------------------------------------------------------------------------------


 

goods, software or services and upon the products being sold or licensed, in
each case securing performance of the underlying contract or the repayment of
such advances in the event final acceptance of performance under such contracts
does not occur; and Liens upon funds collected temporarily from others pending
payment or remittance on their behalf;

 

(d)           Liens (other than any Lien imposed by ERISA) required in the
Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the Ordinary Course of Business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower and its
Subsidiaries;

 

(f)            purchase money security interests on any property acquired or
held by the Borrower or its Subsidiaries in the Ordinary Course of Business
securing Indebtedness incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such property to the extent permitted under
Section 7.04; provided, however, that (i) any such Lien attaches to such
property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
and (iii) the principal amount of the debt secured thereby does not exceed 100%
of the cost of such property;

 

(g)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided, however, that (i) such deposit account is not
a dedicated cash collateral account and is not subject to restrictions against
access by the Borrower in excess of those set forth by regulations promulgated
by the FRB, and (ii) such deposit account is not intended by the Borrower or any
of its Subsidiaries to provide collateral to the depository institution;

 

(h)           rights of holders of notes or debentures issued by the Borrower or
any Subsidiary in deposits placed in trust to legally or “in substance” defease
such notes or debentures;

 

(i)            Liens consisting of pledges of cash collateral or government
securities to secure, on a mark-to-market basis, Permitted Swap Obligations
only, provided that the aggregate value of such collateral so pledged by the
Borrower and the Subsidiaries together in favor of any counterparty does not at
any time exceed US$25,000,000;

 

(j)            the interest of a purchaser of Permitted Receivables pursuant to
a Permitted Securitization, or any Lien on the assets of a Securitization
Subsidiary granted pursuant to a Permitted Securitization;

 

(k)           Liens on the property or assets of any corporation that becomes a
Subsidiary of the Borrower after the Closing Date, provided that (i) such Liens
exist at the time such corporation becomes a Subsidiary, and (ii) such Liens are
not created in contemplation of such acquisition by the Borrower or its
Subsidiaries or for purposes of circumventing this Agreement;

 

87

--------------------------------------------------------------------------------


 

(l)            Liens on the property or assets of any Subsidiary securing
obligations of any such Subsidiary to the Borrower; or

 

(m)          any Lien (not otherwise permitted by this Section 7.01) securing an
obligation of the Borrower or any Subsidiary if the aggregate amount of all such
obligations secured by all such Liens does not exceed 15% of Consolidated Net
Worth; provided, however, that the assets of any Material Subsidiary or of the
Canadian Borrower may only be subject to Liens permitted under this
Section 7.01(m) which secure obligations that do not exceed 15% the total assets
of such Material Subsidiary or of the Canadian Borrower, respectively, as
determined in accordance with GAAP.

 

Any specific exclusion of the Canadian Borrower under any of the foregoing
exceptions will not apply from any date the Canadian Subfacility is voluntarily
terminated pursuant to Section 2A.04.

 

7.02        Mergers, Consolidations and Dispositions of Assets.

 

(a)           Except as provided in Section 7.02(b), the Borrower shall not, and
shall not permit any of its Subsidiaries to: (i) sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of related
transactions) any property or assets (including accounts and notes receivable,
with or without recourse) (collectively, “transfer”) to any Person except in the
Ordinary Course of Business; (ii) transfer to any Person other than the Borrower
or a Subsidiary any outstanding capital stock that has been issued by any
Subsidiary; or (iii) consolidate with or merge into any other Person.

 

(b)           Section 7.02(a) shall not apply to or restrict:

 

(i)            merger or consolidation of any third Person with or into the
Borrower or any existing Subsidiary of the Borrower, provided that (A) no
Default or Event of Default has occurred and is continuing at the time of, or
would result from, the consummation of such merger or consolidation, and
(B) either (1) the Borrower or such existing Subsidiary of the Borrower is the
surviving entity in such merger or, if the third Person or a new entity is the
surviving or resulting entity in such merger or consolidation with a Subsidiary,
it becomes a Subsidiary of the Borrower by virtue of such merger or
consolidation with an existing Subsidiary, or (2) if the merger or consolidation
involves an existing Subsidiary of the Borrower and clause (B)(1) is not
applicable, the transaction would be permitted by Section 7.02(b)(x) utilizing
the net book value of the Subsidiary; notwithstanding the foregoing in either
(1) or (2), the Canadian Borrower shall survive each merger or consolidation to
which it is a party, except such a merger in which the Borrower is the survivor;

 

(ii)           the merger or consolidation of any Subsidiary into the Borrower,
or (other than the Canadian Borrower) with or into any other Subsidiaries,
provided that if any such transaction is between a Subsidiary and a Wholly-Owned
Subsidiary, the Wholly-Owned Subsidiary is the continuing or surviving
corporation;

 

88

--------------------------------------------------------------------------------


 

(iii)          the transfer by any Subsidiary of the Borrower of any assets
(upon voluntary liquidation or otherwise) to the Borrower or (other than the
Canadian Borrower) a Wholly-Owned Subsidiary of the Borrower;

 

(iv)          transfers of real estate not used or useful in the business of the
Borrower and its Subsidiaries, any bulk sale of inventory not representing a
then current product line of the Borrower or its Subsidiaries, or any sale of
property or assets used in connection with discontinued or abandoned product
lines of the Borrower or its Subsidiaries;

 

(v)           the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement equipment;

 

(vi)          the transfer of assets by the Borrower to any of its Subsidiaries
(A) made in connection with a transaction permitted under
subsection (b)(i) above, or (B) if such transfer is a sale for fair market value
and the consideration received by the Borrower is cash;

 

(vii)         the mergers, consolidations or transfers of assets listed on
Schedule 7.02 attached hereto;

 

(viii)        (A) a sale or transfer of Permitted Receivables pursuant to a
Permitted Securitization and (B) servicer advances, each for a term not
exceeding three months, not to exceed US$5,000,000 in the aggregate at any time
for all such advances then outstanding and undertaken pursuant to one or more
Permitted Securitizations;

 

(ix)           any transfer of assets by the Borrower or any of its Subsidiaries
to any Person in connection with the extension of Indebtedness or making an
investment or acquisition transaction or business combination otherwise
permitted under this Agreement; and

 

(x)            transfers of assets not otherwise permitted hereunder (whether by
merger, consolidation or otherwise) occurring after the Closing Date which are
made for fair market value; provided, however, that (A) at the time of any
transfer, no Default or Event of Default exists or would result from such
transfer and (B) the aggregate net book value of all assets so transferred per
annum by the Borrower and its Subsidiaries together shall not exceed 6% of
Consolidated Total Assets.

 

Any specific exclusion of the Canadian Borrower under any of the foregoing
exceptions will not apply from any date the Canadian Subfacility is voluntarily
terminated pursuant to Section 2A.04.

 

7.03        Cash Investments; Minority Investments.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, (a) invest any assets classified in
accordance with GAAP on the Borrower’s consolidated balance sheet as “cash and
equivalents” or “short-term investments” in investments other than Cash
Equivalents, investment grade marketable securities, and servicer

 

89

--------------------------------------------------------------------------------


 

advances permitted under Section 7.02(b)(viii), or (b) make any Investment in
any Person which is not a Subsidiary of the Borrower, except for such
Investments that, when aggregated with the Investments set forth on
Schedule 5.17(A) hereto, do not exceed in the aggregate 10% of Consolidated Net
Worth.

 

7.04        Indebtedness.  The Borrower shall not, and shall not permit any of
its Subsidiaries to, incur, assume or suffer to exist any Indebtedness (other
than any Indebtedness arising hereunder) (a) if a Default or Event of Default
has occurred and is continuing or would result from the incurrence or assumption
of such Indebtedness or (b) if the aggregate principal amount of all such
Indebtedness of such Subsidiaries (other than Securitization Subsidiaries) would
exceed 10% of Consolidated Net Worth.

 

7.05        Contingent Obligations.  The Borrower shall not, and shall not
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except:

 

(a)           Contingent Obligations incurred pursuant to this Agreement;

 

(b)           Contingent Obligations undertaken by Comdata pursuant to a
Permitted Securitization;

 

(c)           endorsements for collection or deposit in the Ordinary Course of
Business;

 

(d)           Guaranty Obligations of the Borrower relating to account
overdrafts incurred by the Borrower solely in its capacity as a trustee in
respect of third party payroll deposit accounts maintained by the Borrower in
the Ordinary Course of Business, where (i) recourse to the Borrower is limited
to such trust assets, or (ii) recourse is not so limited and the Borrower has
recourse to such trust assets for reimbursement or contribution under applicable
law and contract;

 

(e)           Contingent Obligations consisting of Guaranty Obligations of
(i) the Borrower in respect of the Indebtedness of, or other obligation payable
or performable by, any Wholly-Owned Subsidiary or (ii) any Subsidiary in respect
of Indebtedness of, or other obligation payable or performable by, the Borrower
or any Wholly-Owned Subsidiary;

 

(f)            other Contingent Obligations of the Borrower and its Subsidiaries
in an aggregate amount not in excess of US$50,000,000 at any time.

 

7.06        Use of Proceeds.  Neither the Borrower nor the Canadian Borrower
shall, and the Borrower shall not suffer or permit any of its Subsidiaries to,
use any portion of the Loan proceeds, or any Letter of Credit, directly or
indirectly, in violation of Regulation T, U or X of the FRB.

 

7.07        Hostile Acquisitions.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, (a) Purchase, or attempt to Purchase, any Person by
means of a public debt or equity tender offer or other unsolicited takeover (or
the equivalent thereof in any jurisdiction) or (b) engage in a proxy contest (or
the equivalent thereof in any jurisdiction) for control of the board of
directors (or the functional equivalent thereof) of any Person, in either case
which has

 

90

--------------------------------------------------------------------------------


 

not been approved and recommended by the board of directors (or the functional
equivalent thereof) of the Person being acquired or proposed to be acquired or
which is the subject of such proxy contest.

 

7.08        Lease Obligations.  The Borrower shall not permit the aggregate
minimum noncancelable payment commitments in respect of Operating Leases for the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP at the end of any fiscal year to exceed, for any subsequent fiscal
year, US$75,000,000.

 

7.09        Interest Coverage Ratio.  On and after the Closing Date, the
Borrower shall not permit its ratio of (a) Consolidated EBIT to (b) Consolidated
Interest Expense, each calculated for the immediately preceding four fiscal
quarters of the Borrower (including fiscal quarters ending prior to the Closing
Date), to be less than 2.75 to 1.00.

 

7.10        Debt/Total Capitalization.  On and after the Closing Date, the
Borrower shall not permit, as of the end of any fiscal quarter, its ratio of
(a) Consolidated Indebtedness to (b) the sum of Consolidated Indebtedness plus
Consolidated Net Worth, to be greater than 50%.

 

7.11        Change in Business.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, (a) engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date; (b) extend any material amount of
Indebtedness to or make any material equity investment in any Person which
engages in one or more lines of business all of which are substantially
different from those lines of business carried on by the Borrower and its
Subsidiaries on the Closing Date; or (c) enter into any joint venture which
engages in a material line of business substantially different from those lines
of business carried on by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

 

7.12        Accounting Changes.  The Borrower shall not, and shall not suffer or
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the fiscal year of the Borrower or of any of its consolidated
Subsidiaries.

 

7.13        Contracts of Subsidiaries.  The Borrower shall not permit any of its
Subsidiaries (other than any Canadian payroll processing Subsidiary of the
Borrower in existence as of the Closing Date or any Securitization Subsidiary)
to enter into any Contractual Obligation restricting the ability of such
Subsidiary to pay dividends or make loans to the Borrower or Subsidiaries of the
Borrower.

 

7.14        Licenses.  The Borrower shall, and shall cause each of its
Subsidiaries to, obtain and maintain all material licenses, authorizations,
consents, filings, exemptions, registrations and other governmental approvals
necessary in connection with the execution, delivery and performance of the Loan
Documents, the consummation of the transactions therein contemplated or the
operation and conduct of its business and ownership of their properties.

 

7.15        Transactions with Affiliates.  The Borrower shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction of any
kind with any Affiliate of the

 

91

--------------------------------------------------------------------------------


 

Borrower (other than a Subsidiary), other than Permitted Securitizations and
arm’s-length transactions with such Persons that are otherwise permitted
hereunder.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or the Canadian Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any commitment, utilization or
other fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or the Canadian Borrower fails
to perform or observe any term, covenant, or agreement contained in
Section 6.03(a), Section 6.09, Section 6.11 or in Article VII; or the Borrower
fails to perform or observe any term, covenant or agreement contained in
Section 6.01 or Section 6.02 or in Section 6.03 (other than
subsection (a) thereof) and such failure continues unremedied for a period of 10
days; or

 

(c)           Other Defaults.  The Borrower fails to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document,
and such default continues unremedied for a period of 20 days; or

 

(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith, or therewith
proves to have been incorrect in any material respect when made or deemed made;
or

 

(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guaranty Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guaranty Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as

 

92

--------------------------------------------------------------------------------


 

defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or (iii) there occurs any early termination, liquidation,
unwind or similar event or circumstance under any Permitted Securitization as a
result of which any purchaser of receivables thereunder has ceased purchasing
such receivables and has applied all collections on previously purchased
receivables thereunder to the repayment of such purchaser’s interest in such
previously purchased receivables, other than (A) any such event or circumstance
that arises solely as the result of a down-grading of the credit rating of any
bank or financial institution not affiliated with the Borrower that provides
liquidity, credit or other support in connection with any such Permitted
Securitization, or (B) any termination undertaken voluntarily by the seller of
Permitted Receivables and in the absence of any current or anticipated event of
default or termination event under the applicable securitization documents; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; provided, however, that it shall not be an Event of
Default under this subsection (f) if any Subsidiary of the Borrower to which
this subsection applies, other than the Canadian Borrower, to which this
subsection shall apply notwithstanding the foregoing, does not have annual
revenues in excess of 1% of the consolidated revenues of the Borrower or net
worth which constitutes more than 5% of the Consolidated Net Worth of the
Borrower in the fiscal year immediately preceding the date this subsection first
becomes applicable to such Subsidiary; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; provided, however, that it shall
not be an Event of Default under this subsection (g) if any Subsidiary of the
Borrower to which this subsection applies, other than the Canadian Borrower, to
which this subsection shall apply notwithstanding the foregoing, does not have
annual revenues in excess of 1% of the consolidated revenues of the Borrower or
net worth which constitutes more than 5% of the Consolidated Net Worth of the
Borrower in the fiscal year immediately preceding the date this subsection first
becomes applicable to such Subsidiary; or

 

(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (A) a final judgment, order or decree for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which

 

93

--------------------------------------------------------------------------------


 

the insurer does not dispute coverage), or (B) any non-monetary final judgment,
order or decree that has, or would reasonably be expected to have, a Material
Adverse Effect and, in either case, (I) enforcement proceedings are commenced by
any creditor upon such judgment, order or decree, or (II) there shall be any
period of 10 consecutive days during which such judgment, order or decree
continues unsatisfied and during which a stay of enforcement of such judgment,
order, or decree, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
that would reasonably be expected to result in a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than the agreement of
all the Lenders or satisfaction in full of all the Obligations, ceases to be in
full force and effect, or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable in any material respect; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders,

 

(a)           declare the commitment of each Lender to make Loans and any
obligations of the L/C Issuer to make L/C Credit Extensions, of the Swing Line
Lender to make Swing Line Loans, and of the Canadian Subfacility Funding Lenders
to make Canadian Subfacility Loans to be terminated, whereupon such commitments
and obligations shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower and the Canadian Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of any event specified in
subsection (f) of Section 8.01, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make

 

94

--------------------------------------------------------------------------------


 

L/C Credit Extensions shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Canadian
Subfacility Agent and amounts payable under Article III) payable to the
Administrative Agent or the Canadian Subfacility Agent, as applicable, in its
respective capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

95

--------------------------------------------------------------------------------


 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders and the L/C Issuer
(with respect to (a) only) hereby irrevocably appoints (a) Bank of America to
act on its behalf as the Administrative Agent and (b) Bank of America, acting
through its Canada branch, to act on its behalf as the Canadian Subfacility
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Canadian Subfacility Agent to take such actions on
its behalf and to exercise such powers as are delegated to each of the
Administrative Agent and the Canadian Subfacility Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of each of
the Administrative Agent, the Canadian Subfacility Agent, the Lenders and the
L/C Issuer, and no Loan Party shall have rights as a third party beneficiary of
any of such provisions.

 

9.02        Rights as a Lender.  Each Person serving as the Administrative Agent
and the Canadian Subfacility Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent or the Canadian Subfacility Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent or the Canadian Subfacility Agent hereunder in its
individual capacity, respectively.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or the Canadian Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent or the Canadian Subfacility
Agent hereunder and without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  Neither the Administrative Agent nor the
Canadian Subfacility Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, neither the Administrative Agent nor the
Canadian Subfacility Agent:

 

(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that either the
Administrative Agent or the Canadian Subfacility Agent, as applicable, is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that neither the Administrative
Agent nor the Canadian Subfacility Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose it to liability
or that is contrary to any Loan Document or applicable law; and

 

(c)           shall except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower, the Canadian Borrower or any
of their respective Affiliates that is communicated to or

 

96

--------------------------------------------------------------------------------


 

obtained by the Person serving as the Administrative Agent or the Canadian
Subfacility Agent or any of their Affiliates in any capacity.

 

Neither the Administrative Agent nor the Canadian Subfacility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor the Canadian Subfacility Agent
shall be deemed to have knowledge of any Event of Default unless and until
notice describing such Event of Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuer or until notice describing such Event
of Default is given to the Canadian Subfacility Agent by the Canadian Borrower
or a Lender.

 

Neither the Administrative Agent nor the Canadian Subfacility Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or to the
Canadian Subfacility Agent.

 

9.04        Reliance by Administrative Agent and the Canadian Subfacility
Agent.  Each of the Administrative Agent and the Canadian Subfacility Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Each of the
Administrative Agent and the Canadian Subfacility Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent and, with
respect to a Canadian Subfacility Loan, the Canadian Subfacility Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent or, in the case of a Canadian Subfacility Loan,
the Canadian Subfacility Agent shall have received notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or Canadian
Subfacility Loan or the issuance of such Letter of Credit.  Each of the
Administrative Agent and the Canadian Subfacility Agent may consult with legal
counsel (who may be counsel for the Borrower or the Canadian Borrower,
respectively), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

97

--------------------------------------------------------------------------------


 

9.05        Delegation of Duties.  Each of the Administrative Agent and the
Canadian Subfacility Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub agents appointed by the Administrative Agent or the Canadian
Subfacility Agent, respectively.  Each of the Administrative Agent and the
Canadian Subfacility Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and the Canadian
Subfacility Agent and of any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent or as Canadian
Subfacility Agent.

 

9.06        Resignation of Administrative Agent or the Canadian Subfacility
Agent.  Each of the Administrative Agent and the Canadian Subfacility Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer, the
Borrower and the Canadian Borrower, as applicable.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right (subject to the
prior written consent of the Borrower (which shall not be unreasonably withheld)
to the extent no Default or Event of Default then exists) to appoint a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, and, with
respect to the resignation of the Canadian Subfacility Agent, in consultation
with the Canadian Borrower, to appoint a successor Canadian Subfacility Agent,
which shall be a bank with an office in Canada, or an Affiliate of any such bank
with an office in Canada.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after either the retiring Administrative Agent or the Canadian Subfacility Agent
gives notice of its resignation, then such retiring Administrative Agent or such
retiring Canadian Subfacility Agent, as the case may be, may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent or Canadian
Subfacility Agent, respectively, meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders and that if the Canadian Subfacility Agent shall notify the Canadian
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or the
retiring Canadian Subfacility Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, or all payments, communications and determinations provided to
be made by, to or through the Canadian Subfacility Agent shall instead be made
by or to each Canadian Subfacility Funding Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent or Canadian
Subfacility Agent, respectively, as provided for above in this Section.  Upon
the acceptance of a successor’s appointment as Administrative Agent or Canadian
Subfacility Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Canadian Subfacility Agent, respectively, and
the retiring Administrative Agent or Canadian Subfacility Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
or by the Canadian Borrower to a successor Canadian Subfacility Agent

 

98

--------------------------------------------------------------------------------


 

shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower or the Canadian Borrower and such respective successor. 
After the retiring Administrative Agent’s or Canadian Subfacility Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of each such
retiring Administrative Agent or Canadian Subfacility Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent or Canadian
Subfacility Agent was acting as Administrative Agent or Canadian Subfacility
Agent, respectively.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

Any resignation by Bank of America, acting through its Canada branch, as
Canadian Subfacility Agent pursuant to this Section shall also constitute its
resignation as a Canadian Subfacility Funding Fronting Lender.  Upon the
acceptance of a successor’s appointment as Canadian Subfacility Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Canadian Subfacility Funding
Fronting Lender, (b) the retiring Canadian Subfacility Funding Fronting Lender
shall be discharged from all of its respective duties and obligations hereunder
or under the other Loan Documents, and (c) the successor Canadian Subfacility
Funding Fronting Lender shall make arrangements satisfactory to the retiring
Canadian Subfacility Funding Fronting Lender to effectively assume the
obligations of the retiring Canadian Subfacility Funding Fronting Lender with
respect to outstanding Canadian Subfacility Loans.

 

9.07        Non-Reliance on Administrative Agent, Canadian Subfacility Agent and
Other Lenders.  Each Lender, the L/C Issuer, the Swing Line Lender and each
Canadian Subfacility Funding Fronting Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Canadian
Subfacility Agent or any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender, the L/C
Issuer, the Swing Line Lender and each Canadian Subfacility Funding Fronting
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, the Canadian Subfacility Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

99

--------------------------------------------------------------------------------


 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers, Co-Documentation Agents
or Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Canadian Subfacility Agent, a Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent and Canadian Subfacility Agent May File Proofs
of Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) and the Canadian Subfacility Agent (irrespective of whether the
principal of any Canadian Subfacility Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Canadian Subfacility Agent shall have made any demand on the Canadian Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer, the Administrative Agent and the Canadian Subfacility Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer, the Administrative Agent and the
Canadian Subfacility Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer, the Administrative Agent and the
Canadian Subfacility Agent under Sections 2.03(i) and (j), 2.09, 2A.07 and
10.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
or the Canadian Subfacility Agent, as applicable, and, in the event that the
Administrative Agent or the Canadian Subfacility Agent, as applicable, shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent or the Canadian Subfacility Agent, as
applicable, any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and the Canadian
Subfacility Agent and its agents and counsel, and any other amounts due the
Administrative Agent or the Canadian Subfacility Agent, as applicable, under
Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize either the Administrative
Agent or the Canadian Subfacility Agent to authorize or consent to or accept or
adopt on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize either the Administrative

 

100

--------------------------------------------------------------------------------


 

Agent or the Canadian Subfacility Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, or increase the Canadian Subfacility Funding Applicable Percentage
of either Canadian Subfacility Funding Fronting Lender without the written
consent of such Canadian Subfacility Funding Fronting Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower or Canadian Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

 

(e)           change Section 2.13, Section 2A.12 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

(f)            amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

101

--------------------------------------------------------------------------------


 

(h)           release the Guarantor from the Guaranty without the written
consent of each Lender; or

 

(i)            amend Section 2A.02(f) in any manner adverse to any Lender
without the written consent of such Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the Canadian
Subfacility Agent in addition to the Lenders required above, affect the rights
or duties of the Canadian Subfacility Agent under this Agreement or any other
Loan Document; (v) no amendment, waiver or consent shall, unless in writing and
signed by the applicable Canadian Subfacility Funding Fronting Lender in
addition to the Lenders required above, affect the rights or duties of such
Canadian Subfacility Funding Fronting Lender under this Agreement or any other
Loan Document; and (vi) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Canadian Borrower, the Administrative
Agent, the Canadian Subfacility Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for

 

102

--------------------------------------------------------------------------------


 

the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II or Article IIA, as applicable, if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent or the Canadian Subfacility
Agent, respectively, that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Canadian
Subfacility Agent, the Borrower or the Canadian Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent or the Canadian Subfacility Agent, respectively,
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties, or the Canadian Subfacility Agent or any of its Related Parties
(collectively, the “Agent Parties”), have any liability to the Borrower,
Canadian Borrower, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s, the Canadian Borrower’s, the
Administrative Agent’s or the Canadian Subfacility Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have

 

103

--------------------------------------------------------------------------------


 

any liability to the Borrower, the Canadian Borrower, any Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Canadian
Borrower, the Administrative Agent, the Canadian Subfacility Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Canadian Borrower, the Administrative Agent, the Canadian
Subfacility Agent, the L/C Issuer and the Swing Line Lender.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  Except
to the extent of their gross negligence or willful misconduct, the
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent arising out of their gross negligence or willful misconduct.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

(f)            Reliance by Canadian Subfacility Agent and Lenders.  Except to
the extent of their gross negligence or willful misconduct, the Canadian
Subfacility Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Canadian Subfacility Loan Notices) purportedly
given by or on behalf of the Canadian Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Canadian Borrower shall indemnify the Canadian Subfacility Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Canadian Borrower, except to the extent
arising out of their gross negligence or willful misconduct.  All telephonic
notices to and other telephonic communications with the Canadian Subfacility
Agent may be recorded by the Canadian Subfacility Agent, and each of the parties
hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent or the Canadian Subfacility Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver

 

104

--------------------------------------------------------------------------------


 

thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent, the Canadian
Subfacility Agent and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and for
the Canadian Subfacility Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, the Canadian Subfacility
Agent, any Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Canadian
Subfacility Agent, any Lender or the L/C Issuer), and shall pay all reasonable
non-duplicative allocated fees and time charges for attorneys who may be
employees of the Administrative Agent, the Canadian Subfacility Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Canadian Subfacility Agent
(and any sub-agent therefor) each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
such Indemnitee with respect to claims by third parties or asserted against such
Indemnitee by any third party or by the Borrower or by the Canadian Borrower or
any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, or in the case of the Canadian Subfacility Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not

 

105

--------------------------------------------------------------------------------


 

strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or the Canadian Borrower or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Canadian Borrower or any of their respective Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower or the
Canadian Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Canadian Subfacility Agent
(or any sub-agent thereof), the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Canadian Subfacility Agent (or any sub-agent thereof),
the L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Canadian
Subfacility Agent (or any sub-agent thereof) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Canadian Subfacility Agent (or
any sub-agent thereof) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither the Borrower nor the Canadian Borrower
shall assert, and each of them hereby waives, any claim against any Indemnitee,
and no Indemnitee shall assert, and each of them hereby waives, any claim
against the Borrower or the Canadian Borrower on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

106

--------------------------------------------------------------------------------


 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, Canadian Subfacility Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower or the Canadian Borrower is made to the Administrative Agent,
the Canadian Subfacility Agent, the L/C Issuer or any Lender, or the
Administrative Agent, the Canadian Subfacility Agent, the L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Canadian Subfacility
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent or the Canadian Subfacility Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent or the Canadian Subfacility Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent, the
Canadian Subfacility Agent and each Lender (which consent shall not be
unreasonably withheld), and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Canadian Subfacility Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including in such reference to “Loans” for

 

107

--------------------------------------------------------------------------------


 

purposes of this subsection (b), Canadian Subfacility Risk Participations and
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than US$5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

 

(iii)          any assignment of a Commitment must be approved by the
Administrative Agent, the Canadian Subfacility Agent, the Canadian Subfacility
Funding Fronting Lenders, the L/C Issuer and the Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);

 

(iv)          any assignment by either a Canadian Subfacility Funding Lender or
a Canadian Subfacility Participating Lender shall only be to an Eligible
Assignee that will be a Canadian Subfacility Funding Lender; and

 

(v)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its

 

108

--------------------------------------------------------------------------------


 

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each of the Borrower and the Canadian Borrower (at
their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower and the Canadian Borrower, shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to and Canadian Subfacility Risk Participations acquired by,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the Canadian
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrower, the Canadian Borrower, the Canadian Subfacility Funding Fronting
Lenders and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Canadian Borrower, the Canadian Subfacility
Agent or the Administrative Agent, sell participations to any Person (other than
a natural person or the Borrower or the Canadian Borrower or any of the
Borrower’s or the Canadian Borrower’s Affiliates or Subsidiaries) (each, a
“Participant,” and for the avoidance of doubt, in such capacity not a Canadian
Subfacility Participating Lender”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s Canadian Subfacility Risk
Participations and its participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Canadian Borrower, the Canadian Subfacility Agent,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the

 

109

--------------------------------------------------------------------------------


 

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)           Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and if such
consent is given, such Participant will be deemed to agree to Section 3.06 as
though it were a Lender.  A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer, Swing Line Lender or Canadian
Subfacility Funding Fronting Lender after Assignment.  Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer;
(ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender and/or
(iii) upon 30 days’ notice to the Canadian Borrower, resign as a Canadian
Subfacility Funding Fronting Lender.  In the event of any such resignation as
L/C Issuer, Swing Line Lender or Canadian Subfacility Funding Fronting Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer, Swing Line Lender or Canadian Subfacility Funding Fronting Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  Notwithstanding anything to the contrary
contained herein, if at any time JPMorgan Chase Bank, NA assigns all of its
Commitment and Loans pursuant to subsection (b) above, JPMorgan Chase Bank, NA
may, upon 30 days’ notice to the Canadian Borrower, resign as a Canadian
Subfacility Funding Fronting Lender.  If Bank of America resigns as L/C

 

110

--------------------------------------------------------------------------------


 

Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  If Bank of America or JPMorgan Chase Bank, NA resigns as a
Canadian Subfacility Funding Fronting Lender, it shall retain all the rights of
a Canadian Subfacility Funding Fronting Lender provided for hereunder with
respect Canadian Subfacility Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Canadian
Subfacility Participating Lenders to fund Canadian Subfacility Risk
Participations in outstanding Canadian Subfacility Funding Fronting Loans
pursuant to Section 2A02(f).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender and/or Canadian Subfacility Funding Fronting Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender or
Canadian Subfacility Funding Fronting Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, Canadian Subfacility Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement that affirmatively agrees to be
bound by the provisions of this Section 10.07 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, Canadian Subfacility Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower, the Canadian Borrower or any Subsidiary relating to the Borrower,
the Canadian

 

111

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, the Canadian
Subfacility Agent, any Lender or the L/C Issuer on a nonconfidential basis prior
to disclosure by the Borrower, Canadian Borrower or any Subsidiary, provided
that, in the case of information received from the Borrower, the Canadian
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Canadian Subfacility Agent, the Lenders
and the L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning the Borrower, the Canadian Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower, the Canadian Borrower or any other Loan Party against any and
all of the obligations of the Borrower, the Canadian Borrower or such other Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or the L/C Issuer, irrespective of whether or not such Lender or
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower, the Canadian Borrower or
such Loan Party may be contingent or unmatured or are owed to a branch or office
of such Lender or the L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower, the Canadian Borrower, the Canadian
Subfacility Agent and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent,
the Canadian Subfacility Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower or the Canadian Borrower, as applicable.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent, the
Canadian Subfacility Agent or a Lender exceeds the

 

112

--------------------------------------------------------------------------------


 

Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Subfacility Agent and when the
Administrative Agent and the Canadian Subfacility Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Canadian Subfacility Agent and each Lender, regardless
of any investigation made by the Administrative Agent, the Canadian Subfacility
Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent, the Canadian Subfacility Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower or the Canadian Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or if any performance of any Lender
hereunder becomes illegal as described in Section 3.02, or if any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and

 

113

--------------------------------------------------------------------------------


 

delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
processing and recording fee specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           such assignee must be a Canadian Subfacility Funding Lender or
otherwise be approved by the Canadian Subfacility Funding Fronting Lenders.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN

 

114

--------------------------------------------------------------------------------


 

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE CANADIAN
SUBFACILITY AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER, THE CANADIAN BORROWER AND EACH OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER, THE CANADIAN BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent and the Canadian Subfacility
Agent (each for itself and not on behalf of any Lender) hereby notifies the
Borrower and the Canadian Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Canadian Borrower, which information includes
the name and address of the Borrower and the Canadian Borrower and other
information that will allow

 

115

--------------------------------------------------------------------------------


 

such Lender or the Administrative Agent or the Canadian Subfacility Agent, as
applicable, to identify the Borrower and the Canadian Borrower in accordance
with the Act.

 

10.17      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
or the Canadian Subfacility Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower and the Canadian Borrower in respect of
any such sum due from it to the Administrative Agent, the Canadian Subfacility
Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or the Canadian Subfacility Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or the Canadian Subfacility Agent
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Canadian Subfacility Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).  If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Canadian Subfacility Agent from the Canadian
Borrower in the Agreement Currency, the Canadian Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Canadian
Subfacility Agent or the Person to whom such obligation was owing against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Canadian Subfacility Agent in such currency, the
Canadian Subfacility Agent agrees to return the amount of any excess to the
Canadian Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[Remainder of page intentionally left blank]

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

CERIDIAN CORPORATION, as

 

Borrower

 

 

 

 

 

By:

    /s/ David B. Kuhnau

 

 

Name:

    David B. Kuhnau

 

 

Title:

    Vice President and Treasurer

 

 

CREDIT AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

CERIDIAN CANADA LTD., as

 

Canadian Borrower

 

 

 

 

 

By:

    /s/ David B. Kuhnau

 

 

Name:

    David B. Kuhnau

 

 

Title:

    Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

     /s/ Mollie S. Canup

 

 

Name:

 Mollie S. Canup

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., acting through its
Canada branch, as Canadian Subfacility Agent

 

 

 

 

 

By:

     /s/ Medina Sales de Andrade

 

 

Name:

 Medina Sales de Andrade

 

 

Title:

  Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

 

 

 

By:

     /s/ W. Thomas Barnett

 

 

Name:

 W. Thomas Barnett

 

 

Title:

   Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

     /s/ Sabir A. Hashmy

 

 

Name:

 Sabir A. Hashmy

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH

 

 

 

 

 

By:

     /s/ Sabir A. Hashmy

 

 

Name:

 Sabir A. Hashmy

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

     /s/ John G. Taylor

 

 

Name:

  John G. Taylor

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

     /s/ Philip K. Liebscher

 

 

Name:

 Philip K. Liebscher

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

     /s/ Mark Halldorson

 

 

Name:

 Mark Halldorson

 

 

Title:

  Vice President

 

 

 

 

 

 

By:

      /s/ Jennifer Barrett

 

 

Name:

 Jennifer Barrett

 

 

Title:

  Vice President & Loan Team Manager

 

 

--------------------------------------------------------------------------------


 

 

AMSOUTH BANK

 

 

 

 

 

By:

      /s/ Eric Kruse

 

 

Name:

 Eric Kruse

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH

 

 

 

 

 

By:

      /s/ Tsuguyuki Umene

 

 

Name:

 Mr. Tsuguyuki Umene

 

 

Title:

   Deputy General Manager

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

      /s/ Walter C. Parelli

 

 

Name:

 Walter C. Parelli

 

 

Title:

  Vice President

 

 

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A.

 

 

 

 

 

By:

     /s/ Daniel J. Lenckos

 

 

Name:

 Daniel J. Lenckos

 

 

Title:

  First Vice President

 

 

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A., CANADA BRANCH

 

 

 

 

 

By:

      /s/ Wendy B. H. Bocti

 

 

Name:

 Wendy B. H. Bocti

 

 

Title:

  Principal Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING LOAN NOTICE

 

Date:                    ,         

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November    ,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Ceridian Corporation, a Delaware corporation
(the “Borrower”), Ceridian Canada Ltd., a corporation organized under the laws
of Canada (the “Canadian Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, and Bank of
America, N.A., acting through its Canada branch, as Canadian Subfacility Agent.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Revolving Loans

o A conversion or continuation of Loans

 

1.             On                                                  (a Business
Day).

 

2.             In the amount of $                             .

 

3.             Comprised of
                                                                .

[Type of Revolving Loan requested]

 

4.             For Eurocurrency Rate Loans:  with an Interest Period of
                         months.

 

5.             In
                                                                                 .

[US Dollars or type of Alternative Currency]

 

The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

CERIDIAN CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF CANADIAN SUBFACILITY LOAN NOTICE

 

 

Date:                      ,              

 

To:          Bank of America, N.A., acting through its Canada branch, as
Canadian Subfacility Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November    ,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Ceridian Corporation, a Delaware corporation
(the “Borrower”), Ceridian Canada Ltd., a corporation organized under the laws
of Canada (the “Canadian Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, and Bank of
America, N.A., acting through its Canada branch, as Canadian Subfacility Agent.

 

The undersigned hereby requests (select one):

 

o

 

A Borrowing of Canadian

o

A conversion or continuation of Canadian

 

 

Subfacility Loans

 

Subfacility Loans

 

1.             On                                                   (a Business
Day).

 

2.             In the amount of $                            .

 

3.             Comprised of
                                                                 .

[Type of Canadian Subfacility Loan requested]

 

4.             For Eurocurrency Rate Loans:  with an Interest Period of
                        months.

 

The Canadian Subfacility Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2A.01 of the Agreement.

 

 

CERIDIAN CANADA LTD.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF SWING LING LOAN NOTICE

 

Date:                      ,          

 

To:          Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November    ,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Ceridian Corporation, a Delaware corporation
(the “Borrower”), Ceridian Canada Ltd., a corporation organized under the laws
of Canada (the “Canadian Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, and Bank of
America, N.A., acting through its Canada branch, as Canadian Subfacility Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On                               (a Business Day).

 

2.             In the amount of $                           .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

CERIDIAN CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                              or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of November     , 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, Ceridian Canada Ltd., a corporation
organized under the laws of Canada (the “Canadian Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer, and Bank of America, N.A., acting through its Canada branch, as
Canadian Subfacility Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in US Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

CERIDIAN CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF CANADIAN SUBFACILITY NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Canadian Borrower”) hereby promises to
pay to                                      or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Canadian Subfacility Loan from time to
time made by the Lender to the Canadian Borrower under that certain Credit
Agreement, dated as of November    , 2005 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Ceridian Corporation, a Delaware corporation (the “Borrower”), the
Canadian Borrower, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and Bank of America,
N.A., acting through its Canada branch, as Canadian Subfacility Agent.

 

The Canadian Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Canadian Subfacility
Agent for the account of the Canadian Subfacility Funding Lender in Canadian
Dollars in immediately available funds at the Canadian Subfacility Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Canadian Subfacility Loans made by the Canadian
Subfacility Funding Lender shall be evidenced by one or more loan accounts or
records maintained by the Canadian Subfacility Funding Lender in the ordinary
course of business. The Canadian Subfacility Funding Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Canadian Subfacility Loans and payments with respect thereto.

 

The Canadian Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

CERIDIAN CANADA LTD.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

CANADIAN SUBFACILITY LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Canadian
Subfacility
Loan
Made

 

Amount of
Canadian
Subfacility
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November    ,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Ceridian Corporation, a Delaware
corporation (the “Borrower”), Ceridian Canada Ltd., a corporation organized
under the laws of Canada (the “Canadian Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer,
and Bank of America, N.A., acting through its Canada branch, as Canadian
Subfacility Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following for fiscal year-end financial statements]

 

1.            Attached hereto as Schedule l are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.            Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date. Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.            The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

 

1

--------------------------------------------------------------------------------


 

3.            A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one: ]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

--or--

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

4.            The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                  ,           .

 

 

CERIDIAN CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                        (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.             Section 7.09 - Interest Coverage Ratio.

 

A.

 

 

Consolidated EBIT for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

2.

Line A. 1, adjusted for extraordinary gains/losses and discontinued operations

 

$

 

 

 

 

 

 

 

 

3.

Consolidated Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

4.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

5.

Interest income for Subject Period:

 

$

 

 

 

 

 

 

 

 

6.

Consolidated EBIT (Lines I.A.1 + 2 + 3 + 4 - 5):

 

$

 

 

 

 

 

B.

 

Consolidated Interest Expense for Subject Period:

 

$

 

 

 

 

 

C.

 

Interest Coverage Ratio (Line I.A.6 ¸ Line I.C):

 

                   to 1.00

 

 

 

 

 

 

 

Minimum required:

 

2.75 to 1.00

 

II.            Section 7.10 - Debt to Total Capitalization Ratio.

 

A.

 

Consolidated Indebtedness as of Statement Date:

 

$

 

 

 

 

 

B.

 

Consolidated Net Worth at Statement Date:

 

$

 

 

 

 

 

C.

 

Total Capitalization (Line II.A + Line II.B):

 

$

 

 

 

 

 

D.

 

Debt to Total Capitalization ratio (Line II.A ¸ Line II.C):

 

                   to 1.00

 

 

 

 

 

 

 

Maximum permitted:

 

0.50

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, as specified in Schedule 10.06 to the Credit
Agreement, the Assignor hereby irrevocably sells and assigns to the Assignee,
and the Assignee hereby irrevocably purchases and assumes from the Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit, the Swing Line Loans and the Canadian
Subfacility Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

Ceridian Corporation, a Delaware corporation

 

 

Canadian Borrower:

 

Ceridian Canada Ltd., a corporation organized under the laws of Canada

 

--------------------------------------------------------------------------------

(1)           Select as applicable.

 

1

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent:

 

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

 

 

 

 

Canadian Subfacility Agent:

 

Bank of America, N.A., acting through its Canada branch, as Canadian Subfacility
Agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement among Ceridian Corporation, a Delaware corporation (the
“Borrower”), Ceridian Canada Ltd., a corporation organized under the laws of
Canada (the “Canadian Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, and Bank of
America, N.A., acting through its Canada branch, as Canadian Subfacility Agent.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility
Assigned

 

Aggregate
Amount of
Commitment
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment(2)

 

CUSIP
Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

_____________

 

$

 

 

$

 

 

_____________

%

 

 

 

[7.           Trade Date:                                      ](3)

 

Effective Date:                                     , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

*                                         Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.

(2)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(3)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By:

 

 

 

Name:

 

Title:

 

Consented to:

 

CERIDIAN CORPORATION

 

By:

 

 

 

Name:

 

Title:

 

CERIDIAN CANADA LTD.

 

By:

 

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but

 

4

--------------------------------------------------------------------------------


 

excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM GUARANTY

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of November 18,
2005, is made by CERIDIAN CORPORATION, a Delaware corporation, (the
“Guarantor”), in favor of BANK OF AMERICA, N.A., a national banking association
organized and existing under the laws of the United States, as administrative
agent (in such capacity, the “Administrative Agent”) for each of the lenders
(the “Lenders” now or hereafter party to the Credit Agreement defined below
(collectively with the Administrative Agent, the “Guaranteed Parties”).  All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Guaranteed Parties have agreed to provide to the Guarantor and
Ceridian Canada Ltd., a corporation organized under the laws of Canada, (the
“Canadian Borrower”) certain credit facilities, including a revolving credit
facility with a letter of credit, swing line and Canadian subfacility pursuant
to the terms of that certain Credit Agreement dated as of November 18, 2005,
among the Guarantor, the Canadian Borrower, the Administrative Agent and the
Lenders (as from time to time amended, revised, modified, supplemented or
amended and restated, the “Credit Agreement”); and

 

WHEREAS, the Guarantor is the parent of the Canadian Borrower and will
materially benefit from the Canadian Subfacility Loans made and to be made to
the Canadian Borrower under the Credit Agreement; and

 

WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties was the obligation of the Guarantor to enter into this
Guaranty Agreement, and the Guaranteed Parties are unwilling to extend and
maintain the credit facilities provided under the Loan Documents unless the
Guarantor enters into this Guaranty Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.            Guaranty.  The Guarantor hereby unconditionally, absolutely,
continually and irrevocably guarantees to the Administrative Agent for the
benefit of the Guaranteed Parties the payment and performance in full of the
Guaranteed Liabilities (as defined below).  For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means:  (a) the Canadian Borrower’s prompt
payment in full, when due or declared due and at all such times, of all of its

 

6

--------------------------------------------------------------------------------


 

Obligations and all other amounts owing by it pursuant to the terms of the
Credit Agreement, the Canadian Subfacility Notes, and all other Loan Documents
heretofore, now or at any time or times hereafter owing, arising, due or payable
by the Canadian Borrower to any one or more of the Guaranteed Parties, including
principal, interest, premiums and fees (including, but not limited to, loan fees
and reasonable fees, charges and disbursements of counsel (“Attorney Costs”);
and (b) the Canadian Borrower’s prompt, full and faithful performance,
observance and discharge of each and every agreement, undertaking, covenant and
provision to be performed, observed or discharged by the Canadian Borrower under
the Credit Agreement, the Canadian Subfacility Notes and all other Loan
Documents.  The Guarantor’s obligations to the Guaranteed Parties under this
Guaranty Agreement are hereinafter referred to as the “Guarantor’s Obligations”.

 

The Guarantor agrees that it is directly and primarily liable (subject to the
limitation in the immediately preceding paragraph) for the Guaranteed
Liabilities.

 

2.            Payment.  If the Canadian Borrower shall default in payment or
shall fail to perform any of the Guaranteed Liabilities, whether the payment
consists of principal, interest, premiums, fees (including, but not limited to,
loan fees and Attorney Costs), or otherwise, when and as the same shall become
due, and after expiration of any applicable grace period, whether according to
the terms of the Credit Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default under the Credit
Agreement, then the Guarantor will, upon demand thereof by the Administrative
Agent, fully pay to the Administrative Agent, for the benefit of the Guaranteed
Parties, subject to any restriction on the Guarantor’s Obligations set forth in
Section 1 hereof, an amount equal to all the Guaranteed Liabilities then due and
owing.

 

3.            Absolute Rights and Obligations.  This is a guaranty of payment
and not of collection.  The Guarantor’s Obligations under this Guaranty
Agreement shall be absolute and unconditional irrespective of, and the Guarantor
hereby expressly waives, to the extent permitted by law, any defense to its
obligations under this Guaranty Agreement to which it is a party by reason of:

 

(a)          any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Canadian Subfacility Notes, of any other Loan Document,
or of any other agreement or instrument creating, providing security for, or
otherwise relating to any of the Guarantor’s Obligations, any of the Guaranteed
Liabilities, or any other guaranty of any of the Guaranteed Liabilities (the
Loan Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);

 

(b)          any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

 

(c)          any acceleration of the maturity of any of the Guaranteed
Liabilities or of any other obligations or liabilities of any Person under any
of the Related Agreements;

 

7

--------------------------------------------------------------------------------


 

(d)          any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantor’s Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

 

(e)          any dissolution of the Canadian Borrower, the Guarantor, or any
other party to a Related Agreement, or the combination or consolidation of the
Canadian Borrower, the Guarantor, or any other party to a Related Agreement into
or with another entity (other than the Guarantor) or any transfer or disposition
of any assets of the Canadian Borrower, the Guarantor, or any other party to a
Related Agreement (other than a transfer or disposition of all assets of the
Canadian Borrower to the Guarantor);

 

(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under the Credit Agreement, any of the Canadian
Subfacility Notes, any other Loan Document, or any other Related Agreement, in
whole or in part;

 

(g)          the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities;

 

(h)          any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities or any of the obligations or liabilities of any party
to any other Related Agreement; or

 

(i)           any other circumstance whatsoever (with or without notice to or
knowledge of the Guarantor) which may or might in any manner or to any extent
vary the risks of the Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Canadian Borrower or to any collateral in respect of the Guaranteed
Liabilities or Guarantor’s Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

 

4.            Currency and Funds of Payment.  The Guarantor’s Obligations will
be paid in lawful currency of Canada and in immediately available funds,
regardless of any law, regulation or decree now or hereafter in effect that
might in any manner affect the Guaranteed Liabilities, or the rights of any
Guaranteed Party with respect thereto as against the Canadian Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by the Canadian Borrower of any or all of the Guaranteed Liabilities.

 

8

--------------------------------------------------------------------------------


 

5.            Events of Default.  Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any collateral or other security or credit support
for the Guaranteed Liabilities, at the Administrative Agent’s election and
without notice thereof or demand therefor, the Guarantor’s Obligations shall
immediately be and become due and payable.

 

6.            Suits.  The Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Guaranteed Parties, on demand, at
the Administrative Agent’s Office or such other address as the Administrative
Agent shall give notice of to the Guarantor, the Guarantor’s Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against the Guarantor.  At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against the Canadian Borrower or any other Person
and whether or not the Guaranteed Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

7.            Set-Off and Waiver.  The Guarantor waives any right to assert
against any Guaranteed Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of the Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Guarantor may now or at any time hereafter
have against the Canadian Borrower or any or all of the Guaranteed Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to the Guarantor.  In addition to any rights and remedies of
the Guaranteed Parties provided by law, upon the occurrence and during the
continuance of any Event of Default, each Guaranteed Party is authorized at any
time and from time to time, without prior notice to the Guarantor, any such
notice being waived by the Guarantor to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Guaranteed Party to or for the credit or the account of the
Guarantor against any and all Guarantor’s Obligations owing to such Guaranteed
Party, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Guaranteed Party shall have made demand under this
Guaranty Agreement or any other Loan Document and although the Guarantor’s
Obligations may be contingent or unmatured or denominated in a currency other
than that of the deposit account.  Each Guaranteed Party agrees promptly to
notify the Guarantor and the Administrative Agent after any such set-off and
application made by such Guaranteed Party; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

8.            Waiver of Notice; Subrogation.

 

(a)          The Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the

 

9

--------------------------------------------------------------------------------


 

benefit of the Canadian Borrower or any other Loan Party, or otherwise entering
into arrangements with any Loan Party giving rise to Guaranteed Liabilities,
whether pursuant to the Credit Agreement, the Canadian Subfacility Notes, any
other Loan Document, or Related Agreement or any amendments, modifications, or
supplements thereto, or replacements or extensions thereof; (iii) presentment,
demand, default, non-payment, partial payment and protest; and (iv) any other
event, condition, or occurrence described in Section 3 hereof.  The Guarantor
agrees that each Guaranteed Party may heretofore, now or at any time hereafter
do any or all of the foregoing in such manner, upon such terms and at such times
as each Guaranteed Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing the
Guarantor from its Guarantor’s Obligations, and the Guarantor hereby consents to
each and all of the foregoing events or occurrences.

 

(b)          The Guarantor hereby agrees that payment or performance by it of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Canadian
Borrower or any other guarantor of the Guaranteed Liabilities, or (ii) seek to
enforce or resort to any remedies with respect to any security interests, Liens
or encumbrances granted to the Administrative Agent or any Lender or other party
to a Related Agreement by the Canadian Borrower or any other Person on account
of the Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY
UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS
GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

 

(c)          The Guarantor further agrees with respect to this Guaranty
Agreement that it shall have no right of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Guaranteed Liabilities unless and until 93 days immediately following the
Facility Termination Date (as defined below) shall have elapsed without the
filing or commencement, by or against the Canadian Borrower, of any state or
federal action, suit, petition or proceeding seeking any reorganization,
liquidation or other relief or arrangement in respect of creditors of, or the
appointment of a receiver, liquidator, trustee or conservator in respect to, the
Canadian Borrower or its assets.  This waiver is expressly intended to prevent
the existence of any claim in respect to such subrogation, reimbursement,
contribution or indemnity by the Guarantor against the estate of the Canadian
Borrower within the meaning of Section 101 of the Bankruptcy Code, in the event
of a subsequent case involving the Canadian Borrower.  If an amount shall be
paid to the Guarantor on account of such rights at any time prior to termination
of this Guaranty Agreement in accordance with the provisions of Section 20
hereof, such amount shall be held in trust for the benefit of the Guaranteed
Parties and shall forthwith

 

10

--------------------------------------------------------------------------------


 

be paid to the Administrative Agent, for the benefit of the Guaranteed Parties,
to be credited and applied upon the Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Guaranteed Parties may elect.  The agreements in this subsection shall
survive repayment of the Guarantor’s Obligations, the termination or expiration
of this Guaranty Agreement in any manner, including but not limited to
termination in accordance with Section 20 hereof, and occurrence of the Facility
Termination Date.  For purposes of this Guaranty Agreement, “Facility
Termination Date” means the date as of which all of the following shall have
occurred:  (a) the Canadian Borrower shall have permanently terminated the
Canadian Subfacility pursuant to the Loan Documents by final payment in full of
all Outstanding Amounts with respect thereto, together with all accrued and
unpaid interest and fees thereon; (b) all Commitments with respect to the
Canadian Subfacility shall have terminated or expired; and (c) the Canadian
Borrower shall have fully, finally and irrevocably paid and satisfied in full
all of its respective obligations and liabilities arising under the Loan
Documents, including the Obligations with respect to the Canadian Subfacility
(except for future obligations consisting of continuing indemnities and other
contingent Obligations of the Canadian Borrower or any Loan Party that may be
owing to any of its Related Parties or any Lender pursuant to the Loan Documents
and that expressly survive termination of the Credit Agreement or any other Loan
Document).

 

9.            Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 20 hereof.  Any claim or
claims that the Guaranteed Parties may at any time hereafter have against the
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Guaranteed Parties by written notice directed to the
Guarantor in accordance with Section 22 hereof.

 

10.          Representations and Warranties.  The Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Guaranteed
Parties, that it is duly authorized to execute and deliver this Guaranty
Agreement, and to perform its obligations under this Guaranty Agreement, that
this Guaranty Agreement has been duly executed and delivered on behalf of it by
its duly authorized representatives; that this Guaranty Agreement is legal,
valid, binding and enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and that the Guarantor’s
execution, delivery and performance of this Guaranty Agreement do not violate or
constitute a breach of any of its Organization Documents, any agreement or
instrument to which the Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

 

11.          Expenses.  The Guarantor agrees to be liable for the payment of all
reasonable fees and expenses, including Attorney Costs, incurred by any
Guaranteed Party in connection with the enforcement of this Guaranty Agreement,
whether or not suit be brought.

 

12.          Reinstatement.  The Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any

 

11

--------------------------------------------------------------------------------


 

Guaranteed Party in respect of any Guaranteed Liabilities is rescinded or must
be restored for any reason, or is repaid by any Guaranteed Party in whole or in
part in good faith settlement of any pending or threatened avoidance claim.

 

13.          Attorney-in-Fact.  To the extent permitted by law, the Guarantor
hereby appoints the Administrative Agent, for the benefit of the Guaranteed
Parties, as its attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

 

14.          Reliance.  The Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Guaranteed Parties, that:  (a) it
has adequate means to obtain on a continuing basis (i) from the Canadian
Borrower, information concerning its financial condition and affairs and
(ii) from other reliable sources, such other information as it deems material in
deciding to provide this Guaranty Agreement (“Other Information”), and has full
and complete access to the Canadian Borrower’s books and records and to such
Other Information; (b) it is not relying on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) it has been furnished with and
reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement
freely and deliberately, and understands the obligations and financial risk
undertaken by providing this Guaranty Agreement; (d) it has relied solely on the
Guarantor’s own independent investigation, appraisal and analysis of the
Canadian Borrower, the Canadian Borrower’s financial condition and affairs, the
“Other Information”, and such other matters as it deems material in deciding to
provide this Guaranty Agreement and is fully aware of the same; and (e) it has
not depended or relied on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, for any information
whatsoever concerning the Canadian Borrower or the Canadian Borrower’s financial
condition and affairs or any other matters material to the Guarantor’s decision
to provide this Guaranty Agreement or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision.  The
Guarantor agrees that no Guaranteed Party has any duty or responsibility
whatsoever, now or in the future, to provide to the Guarantor any information
concerning the Canadian Borrower’s financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if the Guarantor
receives any such information from any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, the
Guarantor will independently verify the information and will not rely on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

 

15.          Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty
Agreement and are hereby incorporated by reference.  All representations and
warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

 

12

--------------------------------------------------------------------------------


 

16.          Entire Agreement.  This Guaranty Agreement, together with the
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 20, neither this Guaranty Agreement nor
any portion or provision hereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.

 

17.          Binding Agreement; Assignment.  This Guaranty Agreement and the
terms, covenants and conditions hereof shall be binding upon and inure to the
benefit of the parties hereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Guarantor
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement or any other interest herein without
the prior written consent of the Administrative Agent.  Without limiting the
generality of the foregoing sentence of this Section 17, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations.  All references herein to the Administrative Agent shall include
any successor thereof.

 

18.          Severability.  The provisions of this Guaranty Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

 

19.          Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by the Guarantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 19, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Guaranty Agreement.

 

20.          Termination.  Subject to reinstatement pursuant to Section 12
hereof, this Guaranty Agreement, and all of the Guarantors’ Obligations
hereunder shall terminate on the Facility Termination Date.

 

21.          Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other

 

13

--------------------------------------------------------------------------------


 

Guaranteed Party provided by law or under the Credit Agreement, the other Loan
Documents or other applicable agreements or instruments.  The making of the
Loans and other credit extensions pursuant to the Credit Agreement and other
Related Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon the Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof.  Any amounts not paid when due under
this Guaranty Agreement shall bear interest at the Default Rate.

 

22.          Notices.  Any notice required or permitted hereunder shall be
given, (a) with respect to the Guarantor, at the address of the Guarantor
indicated in Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Guaranteed Party, at the Administrative
Agent’s address indicated in Schedule 10.02 of the Credit Agreement.  All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Credit Agreement for the giving
and effectiveness of notices and modifications of addresses thereunder.

 

23.          Governing Law; Venue; Waiver of Jury Trial.

 

(a)          THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(b)          THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE
OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED
STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT,
THE GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS
PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE
GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

 

(c)          THE GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS FOR NOTICES TO THE GUARANTOR IN EFFECT PURSUANT
TO SECTION 22 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

 

14

--------------------------------------------------------------------------------


 

(d)          NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE
COURTS OF ANY JURISDICTION WHERE THE GUARANTOR OR ANY OF ITS PROPERTY OR ASSETS
MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY
SUCH JURISDICTION, THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY
BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE AVAILABLE UNDER
APPLICABLE LAW.

 

(e)          IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON
BEHALF OF THE GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 

(f)           THE GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE
THAT ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.

 

[Signature page follows.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

 

GUARANTOR:

 

 

 

CERIDIAN CORPORATION

 

 

 

By:

 

 

 

Name:

David B. Kuhnau

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OPINION OF COUNSEL

 

Preliminary Draft of Excerpts of Opinion for Counsel to the Loan Parties
(Oppenheimer Wolff & Donnelly LLP)

 

Address to:                                 Bank of America, N.A., as
Administrative Agent and Each of the Lenders Party to the Credit Agreement
Referenced Below

 

Insert address

 

1.            The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of Minnesota and is duly qualified to transact
business as a foreign corporation and is in good standing in the following
jurisdictions: California, Georgia, Kentucky and Pennsylvania, and in each other
jurisdiction in which, in light of the nature of the business transacted by it
or the property owned by it, such qualification is necessary and the failure so
to qualify might impair title to any property material to its operations or its
right to enforce any material contract against others, or expose it to any
substantial liability or impairment of rights or defenses in such jurisdiction.
The Borrower has full corporate power and authority to own its assets and
conduct the businesses in which it is now engaged and as are expressly
contemplated by the Loan Documents, and has full corporate power and authority
to enter into each of the Loan Documents to which it is a party and to perform
its obligations thereunder and consummate the Loans contemplated therein.

 

2.            Each of the Loan Documents to which the Borrower is a party has
been duly authorized by the Board of Directors of the Borrower (and by any
required shareholder action), has been duly executed and delivered by the
Borrower.  Each of the Loan Documents to which the Loan Parties are party
constitutes the legal, valid and binding obligation, agreement, instrument or
conveyance, as the case may be, of such Loan Party, enforceable against such
Loan Party in accordance with its respective terms, except as the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization and
other similar laws relating to or affecting creditors’ rights generally and by
the application of general equitable principles (whether considered in
proceedings at law or in equity).

 

3.            Neither the execution or delivery of, nor performance by the
Borrower of its obligations under, the Loan Documents (a) does or will conflict
with, violate or constitute a breach of (i) any of the Organization Documents of
the Borrower, (ii) any laws, rules or regulations applicable to the Borrower, or
(iii) any contract, agreement, indenture, lease, instrument, commitment,
judgment, writ, determination, order, decree or arbitral award, of which we have
knowledge after due inquiry of appropriate representatives of the Borrower, to
which the Borrower is a party or by which the Borrower, or any other Subsidiary
or any of their properties is bound, (b) requires the prior consent of, notice
to, license from or filing with any Governmental Authority which has not been
duly obtained or made on or prior to the date hereof, or (c) does or will result
in the creation or imposition of any lien, pledge, charge or encumbrance of any
nature upon or with respect to any of the properties of the Borrower, or any
Subsidiary, except for the Liens in your favor expressly created pursuant to the
Loan Documents.

 

1

--------------------------------------------------------------------------------


 

4.            Insofar as we have knowledge of the operations and affairs of the
Loan Parties and upon due inquiry of appropriate representatives of the Loan
Parties, there is no pending or overtly threatened, action, suit, investigation
or proceeding (including, without limitation, any action, suit, investigation,
or proceeding under any environmental or labor law) before or by any court, or
governmental department, commission, board, bureau, instrumentality, agency or
arbitral authority, (i) which calls into question the validity or enforceability
of any of the Loan Documents, or the titles to their respective offices or
authority of any officers[, members, or partners, as applicable] of the Borrower
or (ii) an adverse result in which could reasonably be expected to have a
Material Adverse Effect.

 

5.            Insofar as we have knowledge of the operations and affairs of the
Borrower and upon due inquiry of appropriate representatives of the Borrower,
there exists no event, circumstance or condition (except that we express no
opinion as to financial reporting or accounting matters) which, immediately upon
giving effect to the Loan Documents, would constitute a Default or Event of
Default under the Loan Agreement.

 

6.            None of the transactions contemplated by the Loan Agreement,
including, without limitation, the use of the proceeds of the Loans provided for
in the Loan Documents, will violate or result in a violation of regulations T, U
or X of the Board of Governors of the Federal Reserve System.

 

7.            The rate or rates of interest provided for in the Loan Documents,
including all late payment charges and the Default Rate provided for therein, do
not and will not violate or conflict with, or give rise to any defense to
payment of the Obligations or to any claim, counterclaim, setoff or recoupment
under, any usury or other law or regulation of the State of New York governing
the maximum rate of interest or amount of other charges that may be charged or
incurred in Loans of the type contemplated under the Loan Documents.

 

Our opinions contained herein are rendered solely in connection with the
transactions contemplated under the Loan Documents and may not be relied upon in
any manner by any Person other than the addressees hereof, any successor or
assignee of any addressee (including successive assignees) and any Person who
shall acquire a participation interest in the interest of any Lender
(collectively, the “Reliance Parties”), or by any Reliance Party for any other
purpose.  Our opinions herein shall not be quoted or otherwise included,
summarized or referred to in any publication or document, in whole or in part,
for any purpose whatsoever, or furnished to any Person other than a Reliance
Party (or a Person considering whether to become a Reliance Party), except as
may be required of any Reliance Party by applicable law or regulation or in
accordance with any auditing or oversight function or request of regulatory
agencies to which a Reliance Party is subject.

 

2

--------------------------------------------------------------------------------


 

Preliminary Draft of Excerpts of Opinion for Counsel to the Canadian Borrower

 

Address to:          Bank of America, N.A., as Administrative Agent and

Each of the Lenders Party to the Credit Agreement Referenced Below

Insert address

 

1.            The Canadian Borrower is a [corporation] duly organized, validly
existing and in good standing under the laws of [                       (insert
province of Canada)]  The Canadian Borrower has full corporate power and
authority to own its assets and conduct the businesses in which it is now
engaged and as are expressly contemplated by the Loan Documents, and has full
corporate power and authority to enter into each of the Loan Documents to which
it is a party and to perform its obligations thereunder and consummate the Loans
contemplated therein.

 

2.            Each of the Loan Documents to which the Canadian Borrower is a
party has been duly authorized by the Board of Directors of the Canadian
Borrower.

 

3.            Neither the execution or delivery of, nor performance by the
Canadian Borrower of its obligations under, the Loan Documents (a) does or will
conflict with, violate or constitute a breach of (i) any of the Organization
Documents of the Canadian Borrower, (ii) any laws, rules or regulations
applicable to the Canadian Borrower, or (iii) any contract, agreement,
indenture, lease, instrument, commitment, judgment, writ, determination, order,
decree or arbitral award, of which we have knowledge after due inquiry of
appropriate representatives of the Canadian Borrower, to which the Canadian
Borrower is a party or by which the Canadian Borrower, or any other Subsidiary
or any of their properties is bound, (b) requires the prior consent of, notice
to, license from or filing with any Governmental Authority which has not been
duly obtained or made on or prior to the date hereof, or (c) does or will result
in the creation or imposition of any lien, pledge, charge or encumbrance of any
nature upon or with respect to any of the properties of the Canadian Borrower,
or any Subsidiary, except for the Liens in your favor expressly created pursuant
to the Loan Documents.

 

4.            Insofar as we have knowledge of the operations and affairs of the
Loan Parties and upon due inquiry of appropriate representatives of the Loan
Parties, there is no pending or overtly threatened, action, suit, investigation
or proceeding (including, without limitation, any action, suit, investigation,
or proceeding under any environmental or labor law) before or by any court, or
governmental department, commission, board, bureau, instrumentality, agency or
arbitral authority, (i) which calls into question the validity or enforceability
of any of the Loan Documents, or the titles to their respective offices or
authority of any officers[, members, or partners, as applicable] of the Canadian
Borrower or (ii) an adverse result in which could reasonably be expected to have
a Material Adverse Effect.

 

5.            Insofar as we have knowledge of the operations and affairs of the
Canadian Borrower and upon due inquiry of appropriate representatives of the
Canadian Borrower, there exists no event, circumstance or condition (except that
we express no opinion as to financial reporting or accounting matters) which,
immediately upon giving effect to the Loan Documents, would constitute a Default
or Event of Default under the Loan Agreement.

 

3

--------------------------------------------------------------------------------


 

6.            None of the transactions contemplated by the Loan Agreement,
including, without limitation, the use of the proceeds of the Loans provided for
in the Loan Documents, will violate or result in a violation of regulations T, U
or X of the Board of Governors of the Federal Reserve System.

 

7.            The rate or rates of interest provided for in the Loan Documents,
including all late payment charges and the Default Rate provided for therein, do
not and will not violate or conflict with, or give rise to any defense to
payment of the Obligations or to any claim, counterclaim, setoff or recoupment
under, any usury or other law or regulation of the State of New York governing
the maximum rate of interest or amount of other charges that may be charged or
incurred in Loans of the type contemplated under the Loan Documents.

 

Our opinions contained herein are rendered solely in connection with the
transactions contemplated under the Loan Documents and may not be relied upon in
any manner by any Person other than the addressees hereof, any successor or
assignee of any addressee (including successive assignees) and any Person who
shall acquire a participation interest in the interest of any Lender
(collectively, the “Reliance Parties”), or by any Reliance Party for any other
purpose.  Our opinions herein shall not be quoted or otherwise included,
summarized or referred to in any publication or document, in whole or in part,
for any purpose whatsoever, or furnished to any Person other than a Reliance
Party (or a Person considering whether to become a Reliance Party), except as
may be required of any Reliance Party by applicable law or regulation or in
accordance with any auditing or oversight function or request of regulatory
agencies to which a Reliance Party is subject.

 

4

--------------------------------------------------------------------------------

 

 